Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
Response to Arguments
Regarding the IDS, Examiner acknowledges that Applicant filed an untranslated NPL reference for Chen and Ohashi with an English abstract, (see Response filed 7/19/2022 [page 13 paragraph 2 lines 1-3]). Additionally, Examiner acknowledges Applicant’s lack of possession of a concise statement or a translation regarding Inamura and Shima, (see Response filed 7/19/2022 [page 13 paragraph 2 lines 1-3]). Given both Examiner and Applicant have made a reasonable effort to comply with the requirements of MPEP 609.04(a), there is nothing further to be done regarding the IDS filed 5/03/2019. If Applicant believes the three unreviewed documents are materially relevant to the claims, then Applicant may file an additional IDS with translations or a concise statement as to why they are relevant to the instant claims.
Regarding the objections, Applicant’s amendments have overcome each and every drawing objection, specification objection, and claim objection from the Non-final Office Action filed 3/21/2022. Examiner notes that in some of the claims “a entropy collision operator” should read “an entropy collision operator”, but the typo is inconsequential enough to not warrant further claim objections. 
Regarding the 35 U.S.C. 112(b) rejections, Applicant’s amendments to claims 1-3, 5, 7, 9, 12-15, 17-20 have overcome the 35 U.S.C. 112(b) rejections for those claims. The amendments to claim 4, 8, 10-11, 17, and 20-21 do not overcome the indefiniteness for lack of antecedent basis. The limitation “the entropy collision operator” lacks antecedent basis in claims 4, 8, and 10. Note that independent claims 11 and 21 were amended to include “a entropy collision operator”, but the corresponding amendment was not made to claim 1. Amending claim 1 in a similar manner would overcome the 35 U.S.C. 112(b) rejection of claims 4, 8, and 10. The other rejections are simply the same rejections that were made in the first Non-final Office Action filed 3/21/2022. Applicant did not amendment or address those rejections in any argument; therefore the rejections are maintained. On a last note, although not rising to the level of indefiniteness, Examiner further notes the first limitation of claims 5 and 15 are redundant after the amendments to claims 1 and 11, respectively.
Regarding the 35 U.S.C. 101 rejections, Applicant argues, “Claim 1 is neither directed on its own nor per se to a mathematical concept”, [page 14 paragraph 5 line 1]). Examiner disagrees. The rule for analyzing patent subject matter eligibility under 35 U.S.C. 101 requires using the two step Alice/Mayo framework. See MPEP 2106. For example, under step 2A prong one, the limitation “calculating … scalar values…” is a mathematical calculation under MPEP 2106.04(a)(2)(I)(C), (See Non-final Office Action mailed 3/21/2022, [pages 28-29]). A quick review of the cited section of the MPEP shows:
A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word "calculating" in order to be considered a mathematical calculation.
(MPEP 2106.04(a)(2)(I)(C)).
 The section further explains that the word “calculating” is not necessary to find that a claim is directed to a mathematical calculation, but other words such as “determining” or “performing” may also indicate a mathematical calculation is being performed. Here, the word “calculating” is included directly in the claim language. Therefore, Examiner disagrees with Applicant’s arguments that the claim is not directed to a mathematical calculation under step 2A prong one.
This finding that the claim is directed to at least one abstract idea under 2A prong one is enough to trigger the next steps in the Alice/Mayo analysis. Applicant made no additional arguments regarding other steps in the analysis. Examiner recommends Applicant amend or at least argue a practical application under step 2A prong two or that the claim amounts to significantly more under step 2B in order to overcome this rejection. See MPEP 2106.05. Alternatively, Applicant may remove the limitations directed to mathematical calculations from the claim.

Regarding the 35 U.S.C. 103 rejection, Applicant argues:
Applicant is unable to determine what the examiner refers to as Applicant’s claimed “addition of a heat source,” in Eggels. Eggels page 361 , para 1, lines 4-5 state:
BETA^+_k(x,t) from BETA^-_k(x,t) with the aid of Equation 26, then obtain the new scalar densities Q_i(x+1/2c_i, t+1/2) from Equation 26,
Applicant’s claimed “addition of a heat source,” now “additional heat source” is not found in the above passage.
(see Response filed 7/19/2022 [page 17 paragraph 2 lines 1-6]).
The additional heat source is “Q_i(x+1/2c_i, t+1/2)”, which incorporates heat from boundary conditions such as those shown in FIG. 2 of Eggels. The equilibrium solution for Q_i(x, t) is given by equation (22), [page 360 col 2]. The shorthand of Q_i(x+1/2c_i, t+1/2) mathematically describes what values are added to the previous equilibrium to incorporate the effects of heat from adjacent lattice points or boundary conditions, (Eggels eq. (2), [page 361 col 1 paragraph 1 lines 4-5]). The derivation of equation (26), (Eggels [page 360]) is mirrored by equation (12), (Eggels [page 359]) for how the external force f, (Eggels eq. (2), [page 358]), was incorporated into the collision operator in equation (10) but then shorthanded to N(x+-1/2c_i, t+-1/2) = N_i(x, t)+1/2OMEGA_i(N) in equation (11), (Eggels [page 359]). Here, rather than calculating mass and momentum as in equations (10) and (11), this section is mirroring that section, but specifically with regard to both “heat and mass transfer” using the variable “Q” instead of “N”, [page 360 col 1  paragraph 4 line 1]. “Q” refers to “heat” or “enthalpy”, which is a convention in the art of thermodynamics as the variable commonly used in the first and second laws of thermodynamics. Thus, any boundary conditions that affect temperature such as a constant heat source shown in FIG. 2 (Eggels [360]) are calculated and added in this step. Examiner notes that Applicant has selected to amend  the claims to consistently refer to a “heat source”, which is broader than the  limitation of “heat source term”.
	
Applicant further argues: 
Chen neither describes nor renders obvious “simulating a time evolution … for an entropy collision operator…”. 
(paraphrasing Response filed 7/19/2022 [page 17 paragraph 5 lines 1-6]). Applicant’s arguments are moot because the additional arguments are directed to amended claim language that had not yet been considered. Updated prior art rejections are provided below.

Applicant further argues, “It would not have been obvious to combine Eggels with Chen…”, (Response filed 7/19/2022 [page 18 paragraph 2 line 1]). Examiner disagrees. Chen teaches “During the past two decades, a mesoscopic method, the lattice Boltzmann method (LBM) has matured as an efficient alternative and promising numerical scheme for simulating and modeling complicated physical systems [15–18].” (Chen [page 1979 col 1 paragraph 2 lines 5-9]). Thus, Chen teaches that using LBM for complicated fluid systems was known. The authors then provide two motivations for applying the known methods of using known Lattice Boltzmann methods to performing entropy generation analysis. (see Chen [page 1980 col 1 paragraph 1 lines 1-13]). Using these rationales to combine, a person having skill in the art would thus be motivated to combine the art references. The author goes on to note “However, in the LBM, |PHI| can be calculated easily through computing the magnitude of the momentum fluxes Q”, (Chen [page 1982 col 12 paragraph3 lines 3-4]), which shows that a person in the art has a reasonable expectation of successfully using the LBM method to compute the inputs of the entropy generation analysis. Despite Examiner disagreeing, the updated prior art rejections no longer include Chen because Brownlee is a better secondary reference in light of the amendments. Thus, this argument is moot.

With regard to claim 4, Applicant argues the limitation “higher order error terms” (Response filed 7/19/2022 [page 20 paragraph 3 line 3]). Examiner disagrees. Eggels notes the higher-order terms represent unwanted errors and are considered in more detail later, [page 358 col 2 paragraph 1 lines 12-13]. Under BRI, “higher order error terms” represent these unwanted errors.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

With respect to Claims 4 and 14, claims 4 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 4 has been amended to include the limitation “subtracting the average values of the higher order error terms from the entropy collision operator”. However, the specification states:
The collision operator is stabilized by the computer calculating 60 higher order error terms from incoming lattice set vectors and corresponding average values that are subtracted 62 from the normal collision operator.
(Specification [page 10 paragraph 3 lines 1-3]). The “normal collision operator” cannot reasonably interpreted as the “entropy collision operator” because the word “normal” distinguishes it from the entropy collision operator. Therefore, this limitation is rejected as new matter. 
Claim 14 is also rejected under 35 U.S.C. 112(a) because it has been similarly amended, and relies on the same part of the specification.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8, 10-11, 15, 17 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 4, claim 4 recites the limitation "entropy collision operator" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.

With respect to claim 8, claim 8 recites the limitation "entropy collision operator" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

With respect to claim 10, claim 10 recites the limitation "entropy collision operator" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Additionally, by comparison of equation 7 (Specification [page 8]), equation 13 (Specification [page 11]), and equation 14 (Specification [page 11]), it seems an equal sign is missing from the equation in claim 10.
Given the interpretation of claim 1 above, for purposes of examination, claim 10 will be interpreted as:
            
                
                    
                        
                            
                                Π
                            
                            ˘
                        
                    
                    
                        q
                    
                    
                        n
                        o
                        n
                        -
                        e
                        q
                    
                
                =
                
                    
                        δ
                        -
                        
                            
                                v
                                v
                            
                            
                                R
                                T
                                +
                                
                                    
                                        v
                                    
                                    
                                        2
                                    
                                
                            
                        
                    
                
                ∙
                
                    
                        Π
                    
                    
                        q
                    
                    
                        n
                        o
                        n
                        -
                        e
                        q
                    
                
            
         .
	___


With respect to claim 11, claim 11 recites the limitation "entropy collision operation" in lines 16-17.  There is insufficient antecedent basis for this limitation in the claim.

With respect to claim 15, claim 15 recites the limitation “the method” in line 2. There is insufficient antecedent basis for this limitation in the claim because  “the method” has not yet been introduced.

With respect to claim 17, claim 17 recites the limitation “entropy solver” in line 1. There is insufficient antecedent basis for this limitation in the claim.

With respect to claim 20, by comparison of equation 7 (Specification [page 8]), equation 13 (Specification [page 11]), and equation 14 (Specification [page 11]), it seems an equal sign is missing from the equation in claim 10.
Given the interpretation of claim 11 above, for purposes of examination, claim 10 will be interpreted as:
            
                
                    
                        
                            
                                Π
                            
                            ˘
                        
                    
                    
                        q
                    
                    
                        n
                        o
                        n
                        -
                        e
                        q
                    
                
                =
                
                    
                        δ
                        -
                        
                            
                                v
                                v
                            
                            
                                R
                                T
                                +
                                
                                    
                                        v
                                    
                                    
                                        2
                                    
                                
                            
                        
                    
                
                ∙
                
                    
                        Π
                    
                    
                        q
                    
                    
                        n
                        o
                        n
                        -
                        e
                        q
                    
                
            
         .
	___


With respect to claim 21, the limitation “in the memory” of claim 21 line 6 lacks antecedent basis because “memory” has not yet been introduced.
The limitation “by the computer” in claim 21 lines 11, 16, and 19 lacks antecedent basis. In claim 21, the limitation should be referencing a “computing system” as described in the preamble.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP 2106).
Step 2A is a two-prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MEPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).
During examination, examiners should apply the same eligibility analysis to all claims regardless of the number of exceptions recited therein. Unless it is clear that a claim recites distinct exceptions, such as a law of nature and an abstract idea, care should be taken not to parse the claim into multiple exceptions, particularly in claims involving abstract ideas. Accordingly, if possible examiners should treat the claim for Prong Two and Step 2B purposes as containing a single judicial exception. See MPEP 2106.04(II)(B).

With respect to claim 1, applying step 1, the preamble of claim 1 claims a method so this claim falls within the statutory category of a process. In order to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites:
A method for simulating fluid flow on a computer, with the method comprising: 
simulating activity of a fluid across a mesh, the activity of the fluid being simulated so as to model collisions of particles; 
storing, in a computer accessible memory, a set of state vectors for each mesh location in the mesh, each of the state vectors comprising a plurality of entries that correspond to particular momentum states of possible momentum states at a corresponding mesh location; 
simulating a time evolution of entropy of the flow by 
collecting incoming set of distributions from neighboring mesh locations in the mesh for a collision operation; 
calculating by the computer scalar values in  the mesh locations in the mesh; computing an additional heat source that is added to a set of second states; 
determining outgoing distributions as a product of the collision operation and the additional heat source; 
calculating by the computer, entropy diffusion; 
removing the calculated entropy diffusion from the additional heat source to improve stability of the simulating; and 
modifying the flow, by the computer performing for a time interval, an advection of the particles to subsequent mesh locations.

The bolded limitations are abstract ideas because they are directed to mathematical calculations. The rule for mathematical calculations as provided by the MPEP includes:
A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word "calculating" in order to be considered a mathematical calculation.
(MPEP 2106.04(a)(2)(I)(C)).
 The section further explains that the word “calculating” is not necessary to find that a claim is directed to a mathematical calculation, but other words such as “determining” or “performing” may also indicate a mathematical calculation is being performed. Here, the word “calculating” is included directly in the claim language. Other limitations such as “determining outgoing distributions as a product…”, “removing the calculated entropy…”, and “modifying…” are also referring to mathematical calculations that perform specification functions. Under a broadest reasonable interpretation in light of the specification, the limitations of “to simulate” or “simulating” specifically refer to performing the lattice Boltzmann method:
One method for simulating fluid flows is the so called the Lattice Boltzmann Model (LBM). In a LBM-based physical process simulation system, fluid flow is represented by distribution function values, evaluated at a set of discrete velocities using the well-known lattice Boltzmann equation (see Eq. 1 below) that describes the time-evolution of the distribution function.
(See Specification [page 4 paragraph 1 lines 1-4])
Thus, the limitations here including “simulating activity of a fluid across a mesh…” and “simulating a time evolution of entropy…” are abstract ideas, as interpreted in light of specification, for being directed to mathematical calculations that claim specific mathematical operations within the lattice-Boltzmann equation (or mathematical terms that are modifications thereof).
Under step 2A prong two, the judicial exception has not been integrated into a practical application. Here, the claim recites five additional limitations: (1) A method for simulating fluid flow on a computer, with the method comprising: (2) storing, in a computer accessible memory, (3) collecting incoming set of distributions from neighboring mesh locations for the collision operation; (4) by the computer, and (5) by the computer.
The first, second, fourth, and fifth additional limitations are invoking a computer as a tool to perform an abstract idea, so these limitations fall within the “apply it” category. See MPEP 2106.04(d) referencing MPEP 2106.05(f)(2) – example (i) A commonplace business method or mathematical algorithm being applied on a general-purpose computer. Similar to applying a mathematical algorithm on a general purpose computer, performing specific mathematical calculations on a general purpose computer is using a computer as a tool to perform an abstract idea.
The third limitation of “collecting incoming set of distributions from neighboring mesh locations for the collision operation” falls within the category of insignificant extra-solution activity because they are mere data gathering/updating steps. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (v) - Consulting and updating an activity log. As noted above, the simulating steps are abstract ideas for being directed to mathematical calculations that solve for distributions at discrete locations using the lattice Boltzmann method. Collecting data in order to perform these calculations does not add a meaningful limitation to the calculations themselves. Similar to consulting and updating a log, the limitations here are mere data gathering steps because they are collecting data perform a mathematical calculation.
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the specification gives at least one practical application of “to predict accurate noise produced by the jet nozzle”, (see Specification [page 12 paragraph 3 line 3), but the claim as drafted, is only performing mathematical calculations.
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.
The third additional limitation of “collecting incoming set of distributions from neighboring mesh locations for the collision operation” is not significantly more because it is considered well understood, routine, and conventional. The Specification indicates that Lattice Boltzmann methods (LBM) including the collision process and advection/streaming process are well understood in the art by inclusion of LBM in the background section of the specification, (Specification, [page 1 paragraph 2 lines 1-8]). Additionally, the courts have indicated storing and retrieving information from memory is well understood, routine, and conventional. See MPEP 2106.05(d), example (iv) – storing and retrieving information in memory.
After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. As drafted and under a broadest reasonable interpretation, generic computer components may be arranged in the conventional manner to perform the claimed limitations. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
For the foregoing reasons, claim 1 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 2, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 1 wherein simulating activity of the fluid flow comprises simulating the fluid flow based in part on a first set of discrete lattice speeds; and the method further comprises: simulating time evolution of the entropy of the flow, based in part on a second set of discrete lattice speeds. The limitations are abstract ideas for being directed to a mathematical calculation. MPEP 2106.04(a)(2)(I)(C), example (i) - performing a resampled statistical analysis to generate a resampled distribution. Here, the first limitation of “wherein simulating activity of the fluid flow comprises simulating the fluid flow based in part on a first set of discrete lattice speeds” is describing one of the inputs to equation (1) (Specification [page 4]) as a first set of discrete lattice speeds, and the second limitation of “the method further comprises: simulating time evolution of the entropy of the flow, based in part on a second set of discrete lattice speeds” is describing one of the inputs to equation (7) (Specification [page 8]) as a second set of discrete lattice speeds. Similar to performing a statistical analysis that generates a distribution being an abstract idea because it is a mathematical calculation, the limitations here are abstract ideas for claiming the inputs for a specific mathematical calculation. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 2 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 3, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 2, wherein the second set of discrete lattice speeds are the same lattice speeds as the first set of discrete lattice speeds. The limitations are abstract ideas for being directed to a mathematical calculation. MPEP 2106.04(a)(2)(I)(C), example (i) - performing a resampled statistical analysis to generate a resampled distribution. Here, the limitation is describing that the inputs to equation (1) (Specification [page 4]) and equation (7) (Specification [page 8]) are the same set of discrete lattice speeds. Similar to performing a statistical analysis that generates a distribution being an abstract idea because it is a mathematical calculation, the limitations here are abstract ideas for claiming the inputs for a specific mathematical calculation. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 3 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 4, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 1 further comprises: calculating by the computer, higher order error terms from incoming lattice set vectors; determining average values of the higher order error terms; and subtracting the average values of the higher order error terms from the entropy collision operator. The limitations are abstract ideas for being directed to a mathematical calculation. MPEP 2106.04(a)(2)(I)(C), example (vi) - calculating the difference between local and average data values. The limitation here is describing in words the specific calculations to be performed. Similar to example (vi), using words to claim a mathematical calculation is an abstract idea. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 4 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 5, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 1, wherein the additional heat source is computed and added to second states, and the method further comprises: calculating by the computer, the effect of heating by fluid viscosity and heating by fluid conduction. The limitations are abstract ideas for being directed to a mathematical calculation. MPEP 2106.04(a)(2)(I)(C), example (vi) - calculating the difference between local and average data values. The limitation here is describing in words the specific calculations to be performed. Similar to example (vi), using words to claim a mathematical calculation is an abstract idea. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 5 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 6, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 1, further comprises: calculating by the computer, a set of physical quantities for the mesh locations in the mesh. The limitations are abstract ideas for being directed to a mathematical calculation. MPEP 2106.04(a)(2)(I)(C), example (vi) - calculating the difference between local and average data values. The limitation here is describing in words the specific calculations to be performed. Similar to example (vi), using words to claim a mathematical calculation is an abstract idea. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 6 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 7, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 1, wherein the method is a Lattice Boltzmann method, and includes a Lattice Boltzmann entropy solver that avoids a second order velocity term. The limitations are abstract ideas for being directed to a mathematical calculation. MPEP 2106.04(a)(2)(I)(C), example (vi) - calculating the difference between local and average data values. The limitation here is describing in words the specific calculations to be performed. Similar to example (vi), using words to claim a mathematical calculation is an abstract idea. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 7 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 8, the claimed invention is directed to an abstract idea without significantly more. The claim recites: wherein the entropy collision operator involves a non-equilibrium computation without any second order terms in velocity. The limitations are abstract ideas for being directed to a mathematical calculation. MPEP 2106.04(a)(2)(I)(C), example (ii) - calculating a number representing an alarm limit value using the mathematical formula ‘‘B1=B0 (1.0–F) + PVL(F)’’. The limitation here is describing in words a specific calculation/computation to be performed with the inclusion of a formula (i.e. the collision operator without second order terms in velocity). Similar to example (ii), using words to claim a mathematical calculation is an abstract idea. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 8 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 9, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 1, further comprising: solving for entropy by providing an additional set of lattice vectors, qi, to represent the specific entropy, s, and with the time evolution of entropy of the flow being given by
            
                
                    
                        q
                    
                    
                        i
                    
                
                
                    
                        x
                        +
                        
                            
                                c
                            
                            
                                i
                            
                        
                        ∆
                        t
                        ,
                         
                        t
                        +
                        ∆
                        t
                    
                
                =
                
                    
                        q
                    
                    
                        i
                    
                    
                        e
                        q
                    
                
                
                    
                        x
                        ,
                        t
                    
                
                +
                
                    
                        1
                        -
                        
                            
                                1
                            
                            
                                
                                    
                                        τ
                                    
                                    
                                        q
                                    
                                
                            
                        
                    
                
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                c
                                            
                                            
                                                i
                                            
                                        
                                        -
                                        V
                                    
                                    
                                        p
                                    
                                
                            
                        
                        ∙
                        
                            
                                
                                    
                                        Π
                                    
                                    ˘
                                
                            
                            
                                q
                            
                            
                                n
                                o
                                n
                                -
                                e
                                q
                            
                        
                    
                
                +
                
                    
                        Q
                    
                    
                        s
                    
                
            
        
, , where qi are lattice vectors, x is direction ci is velocity of states, Δt is a change in time t,             
                
                    
                        q
                    
                    
                        i
                    
                    
                        e
                        q
                    
                
            
        (x,t) is lattice vectors at equilibrium, τq is the relaxation time, V is velocity,             
                
                    
                        Π
                    
                    
                        q
                    
                    
                        n
                        o
                        n
                        -
                        e
                        q
                    
                
            
         is the non-equilibrium contribution, p is pressure, and QS is the additional heat source. The limitations are abstract ideas for being directed to a mathematical calculation. MPEP 2106.04(a)(2)(I)(C), example (ii) - calculating a number representing an alarm limit value using the mathematical formula ‘‘B1=B0 (1.0–F) + PVL(F)’’. The limitation here is describing in words a specific calculation/solving to be performed with the inclusion of a formula. Similar to example (ii), using words and formulas to claim a mathematical calculation is an abstract idea. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 9 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 10, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 9, wherein the entropy collision operator is related to:
            
                
                    
                        
                            
                                Π
                            
                            ˘
                        
                    
                    
                        q
                    
                    
                        n
                        o
                        n
                        -
                        e
                        q
                    
                
                
                    
                        δ
                        -
                        
                            
                                v
                                v
                            
                            
                                R
                                T
                                +
                                
                                    
                                        v
                                    
                                    
                                        2
                                    
                                
                            
                        
                    
                
                ∙
                
                    
                        Π
                    
                    
                        q
                    
                    
                        n
                        o
                        n
                        -
                        e
                        q
                    
                
            
         .
The limitations are abstract ideas for being directed to a mathematical calculation. MPEP 2106.04(a)(2)(I)(C), example (ii) - calculating a number representing an alarm limit value using the mathematical formula ‘‘B1=B0 (1.0–F) + PVL(F)’’. The limitation here is describing in words a specific calculation/solving to be performed with the inclusion of a formula. Similar to example (ii), using words and formulas to claim a mathematical calculation is an abstract idea. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 9. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 10 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.


With respect to claim 11, applying step 1, the preamble of claim 11 claims a system so this claim falls within the statutory category of a machine. In order to apply step 2A, a recitation of claim 11 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites:
A computing system configured to simulate fluid flow, the computing system comprising: 
one or more processor devices; 
memory operatively coupled to the one or more processor devices, the memory storing computing instructions to cause the one or more processor devices to: 
simulate activity of a fluid across a mesh, the activity of the fluid being simulated so as to model collisions of particles across the mesh; 
store, in the memory, a set of state vectors for each mesh location in the mesh, each of the state vectors comprising a plurality of entries that correspond to particular momentum states of possible momentum states at a corresponding mesh location; 
simulate a time evolution of entropy of the flow by instructions to: 
collect incoming set of distributions from neighboring mesh locations in the mesh for a entropy collision operator; 
calculate by the computer scalar values in each mesh location in the mesh; 
compute an additional heat source that is added to a set of second states; 
determine outgoing distributions as a product of the entropy collision operation and the additional heat source; 
calculate an effect of heating by fluid viscosity and heating by fluid conduction; 
calculate entropy diffusion; 
remove the calculated entropy diffusion from the additional heat source to improve stability of the simulation; and 
modify the flow by the computer performing for a time interval, an advection of the particles to subsequent mesh locations.
The bolded limitations are abstract ideas because they are directed to mathematical calculations. The rule for mathematical calculations as provided by the MPEP includes:
A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word "calculating" in order to be considered a mathematical calculation.
(MPEP 2106.04(a)(2)(I)(C)).
 The section further explains that the word “calculating” is not necessary to find that a claim is directed to a mathematical calculation, but other words such as “determining” or “performing” may also indicate a mathematical calculation is being performed. Here, the word “calculating” is included directly in the claim language. Other limitations such as “determining outgoing distributions as a product…”, “removing the calculated entropy…”, and “modifying…” are also referring to mathematical calculations that perform specification functions. Under a broadest reasonable interpretation in light of the specification, the limitations of “to simulate” or “simulating” specifically refer to performing the lattice Boltzmann method:
One method for simulating fluid flows is the so called the Lattice Boltzmann Model (LBM). In a LBM-based physical process simulation system, fluid flow is represented by distribution function values, evaluated at a set of discrete velocities using the well-known lattice Boltzmann equation (see Eq. 1 below) that describes the time-evolution of the distribution function.
(See Specification [page 4 paragraph 1 lines 1-4])
Thus, the limitations here including “simulating activity of a fluid across a mesh…” and “simulating a time evolution of entropy…” are abstract ideas, as interpreted in light of specification, for being directed to mathematical calculations that claim specific mathematical operations within the lattice-Boltzmann equation (or mathematical terms that are modifications thereof).
Under step 2A prong two, the judicial exception has not been integrated into a practical application. Here, the claim recites five additional limitations: (1) A computing system configured to simulating fluid flow, the computing system comprising: one or more processor devices; memory operatively coupled to the one or more processor devices, the memory storing computing instructions to cause the one or more processor devices to: (2) store, in the memory, (3) collect incoming set of distributions from neighboring mesh locations for the collision operation; (4) by the computer, and (5) by the computer.
The first, second, fourth, and fifth additional limitations are invoking a computer as a tool to perform an abstract idea, so these limitations fall within the “apply it” category. See MPEP 2106.04(d) referencing MPEP 2106.05(f)(2) – example (i) A commonplace business method or mathematical algorithm being applied on a general-purpose computer. Similar to applying a mathematical algorithm on a general purpose computer, performing specific mathematical calculations on a general purpose computer is using a computer as a tool to perform an abstract idea.
The third limitation of “collect incoming set of distributions from neighboring mesh locations for the collision operation” falls within the category of insignificant extra-solution activity because they are mere data gathering/updating steps. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (v) - Consulting and updating an activity log. As noted above, the simulating steps are abstract ideas for being directed to mathematical calculations that solve for distributions at discrete locations using the lattice Boltzmann method. Collecting data in order to perform these calculations does not add a meaningful limitation to the calculations themselves. Similar to consulting and updating a log, the limitations here are mere data gathering steps because they are collecting data perform a mathematical calculation.
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the specification gives at least one practical application of “to predict accurate noise produced by the jet nozzle”, (see Specification [page 12 paragraph 3 line 3), but the claim as drafted, is only performing mathematical calculations.
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.
The third additional limitation of “collect incoming set of distributions from neighboring mesh locations for the collision operation” is not significantly more because it is considered well understood, routine, and conventional. The Specification indicates that Lattice Boltzmann methods (LBM) including the collision process and advection/streaming process are well understood in the art by inclusion of LBM in the background section of the specification, (Specification, [page 1 paragraph 2 lines 1-8]). Additionally, the courts have indicated storing and retrieving information from memory is well understood, routine, and conventional. See MPEP 2106.05(d), example (iv) – storing and retrieving information in memory.
After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. As drafted and under a broadest reasonable interpretation, generic computer components may be arranged in the conventional manner to perform the claimed limitations. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
For the foregoing reasons, claim 11 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 12, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The system of claim 11 wherein the instructions to simulate activity of the fluid flow comprises instructions to simulate the fluid flow based in part on a first set of discrete lattice speeds; simulate time evolution of the entropy of the flow based in part on a second set of discrete lattice speeds. The limitations are abstract ideas for being directed to a mathematical calculation. MPEP 2106.04(a)(2)(I)(C), example (i) - performing a resampled statistical analysis to generate a resampled distribution. Here, the first limitation of “wherein simulating activity of the fluid flow comprises simulating the fluid flow based in part on a first set of discrete lattice speeds” is describing one of the inputs to equation (1) (Specification [page 4]) as a first set of discrete lattice speeds, and the second limitation of “the method further comprises: simulating time evolution of the entropy of the flow, based in part on a second set of discrete lattice speeds” is describing one of the inputs to equation (7) (Specification [page 8]) as a second set of discrete lattice speeds. Similar to performing a statistical analysis that generates a distribution being an abstract idea because it is a mathematical calculation, the limitations here are abstract ideas for claiming the inputs for a specific mathematical calculation. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 11. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 12 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 13, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The system of claim 12 wherein the second set of discrete lattice speeds are the same lattice speeds as the first set of discrete lattice speeds. The limitations are abstract ideas for being directed to a mathematical calculation. MPEP 2106.04(a)(2)(I)(C), example (i) - performing a resampled statistical analysis to generate a resampled distribution. Here, the limitation is describing that the inputs to equation (1) (Specification [page 4]) and equation (7) (Specification [page 8]) are the same set of discrete lattice speeds. Similar to performing a statistical analysis that generates a distribution being an abstract idea because it is a mathematical calculation, the limitations here are abstract ideas for claiming the inputs for a specific mathematical calculation. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 11. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 13 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 14, the claimed invention is directed to an abstract idea without significantly more. The claim recites: the system of claim 11 further comprises instructions to: calculate higher order error terms from incoming lattice set vectors; determine average values of the higher order error terms; and subtract the average values of the higher order error terms from the entropy collision operator. The limitations are abstract ideas for being directed to a mathematical calculation. MPEP 2106.04(a)(2)(I)(C), example (vi) - calculating the difference between local and average data values. The limitation here is describing in words the specific calculations to be performed. Similar to example (vi), using words to claim a mathematical calculation is an abstract idea. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 11. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 14 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 15, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The system of claim 11 wherein the additional heat source is computed and added to the second states, and the method further comprises: calculate the effect of heating by fluid viscosity and heating by fluid conduction. The limitations are abstract ideas for being directed to a mathematical calculation. MPEP 2106.04(a)(2)(I)(C), example (vi) - calculating the difference between local and average data values. The limitation here is describing in words the specific calculations to be performed. Similar to example (vi), using words to claim a mathematical calculation is an abstract idea. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 11. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 15 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 16, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The system of claim 11, further comprises instructions to: calculate a set of physical quantities for the mesh locations in the mesh. The limitations are abstract ideas for being directed to a mathematical calculation. MPEP 2106.04(a)(2)(I)(C), example (vi) - calculating the difference between local and average data values. The limitation here is describing in words the specific calculations to be performed. Similar to example (vi), using words to claim a mathematical calculation is an abstract idea. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 11. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 16 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 17, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The system of claim 11 wherein the entropy solver is a Lattice Boltzmann entropy solver that avoids a second order velocity term. The limitations are abstract ideas for being directed to a mathematical calculation. MPEP 2106.04(a)(2)(I)(C), example (vi) - calculating the difference between local and average data values. The limitation here is describing in words the specific calculations to be performed. Similar to example (vi), using words to claim a mathematical calculation is an abstract idea. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 11. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 17 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 18, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The system of claim 11 wherein the collision operator involves a non- equilibrium computation without any second order terms in velocity. The limitations are abstract ideas for being directed to a mathematical calculation. MPEP 2106.04(a)(2)(I)(C), example (ii) - calculating a number representing an alarm limit value using the mathematical formula ‘‘B1=B0 (1.0–F) + PVL(F)’’. The limitation here is describing in words a specific calculation/computation to be performed with the inclusion of a formula (i.e. the collision operator without second order terms in velocity). Similar to example (ii), using words to claim a mathematical calculation is an abstract idea. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 11. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 18 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 19, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The system of claim 11, further comprising instructions to: solve for entropy by providing an additional set of lattice vectors, qi, to represent the specific entropy, s, and with the time evolution of entropy of the flow being given by
            
                
                    
                        q
                    
                    
                        i
                    
                
                
                    
                        x
                        +
                        
                            
                                c
                            
                            
                                i
                            
                        
                        ∆
                        t
                        ,
                         
                        t
                        +
                        ∆
                        t
                    
                
                =
                
                    
                        q
                    
                    
                        i
                    
                    
                        e
                        q
                    
                
                
                    
                        x
                        ,
                        t
                    
                
                +
                
                    
                        1
                        -
                        
                            
                                1
                            
                            
                                
                                    
                                        τ
                                    
                                    
                                        q
                                    
                                
                            
                        
                    
                
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                c
                                            
                                            
                                                i
                                            
                                        
                                        -
                                        V
                                    
                                    
                                        p
                                    
                                
                            
                        
                        ∙
                        
                            
                                
                                    
                                        Π
                                    
                                    ˘
                                
                            
                            
                                q
                            
                            
                                n
                                o
                                n
                                -
                                e
                                q
                            
                        
                    
                
                +
                
                    
                        Q
                    
                    
                        s
                    
                
            
        
, , where qi are lattice vectors, x is direction ci is velocity of states, Δt is a change in time t,             
                
                    
                        q
                    
                    
                        i
                    
                    
                        e
                        q
                    
                
            
        (x,t) is lattice vectors at equilibrium, τq is the relaxation time, V is velocity,             
                
                    
                        Π
                    
                    
                        q
                    
                    
                        n
                        o
                        n
                        -
                        e
                        q
                    
                
            
         is the non-equilibrium contribution, p is pressure, and QS is the additional heat source. The limitations are abstract ideas for being directed to a mathematical calculation. MPEP 2106.04(a)(2)(I)(C), example (ii) - calculating a number representing an alarm limit value using the mathematical formula ‘‘B1=B0 (1.0–F) + PVL(F)’’. The limitation here is describing in words a specific calculation/solving to be performed with the inclusion of a formula. Similar to example (ii), using words and formulas to claim a mathematical calculation is an abstract idea. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 11. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 19 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 20, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The system of claim 19, wherein the entropy collision operator is related to:
            
                
                    
                        
                            
                                Π
                            
                            ˘
                        
                    
                    
                        q
                    
                    
                        n
                        o
                        n
                        -
                        e
                        q
                    
                
                
                    
                        δ
                        -
                        
                            
                                v
                                v
                            
                            
                                R
                                T
                                +
                                
                                    
                                        v
                                    
                                    
                                        2
                                    
                                
                            
                        
                    
                
                ∙
                
                    
                        Π
                    
                    
                        q
                    
                    
                        n
                        o
                        n
                        -
                        e
                        q
                    
                
            
         .
The limitations are abstract ideas for being directed to a mathematical calculation. MPEP 2106.04(a)(2)(I)(C), example (ii) - calculating a number representing an alarm limit value using the mathematical formula ‘‘B1=B0 (1.0–F) + PVL(F)’’. The limitation here is describing in words a specific calculation/solving to be performed with the inclusion of a formula. Similar to example (ii), using words and formulas to claim a mathematical calculation is an abstract idea. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 19. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 20 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 21, applying step 1, the preamble of claim 21 claims a computer program product tangibly stored in a non-transitory hardware storage device so this claim falls within the statutory category of a manufacture. In order to apply step 2A, a recitation of claim 21 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites:
A computer program product tangibly stored on a non- transitory hardware storage device, the computer program product including executable instructions to configure a computing system to 
simulate activity of a fluid across a mesh, the activity of the fluid being simulated so as to model collisions of particles;
store, in the memory, a set of state vectors for each mesh location in the mesh, each of the state vectors comprising a plurality of entries that correspond to particular momentum states of possible momentum states at a corresponding mesh location; 
simulate a time evolution of entropy of the flow by instructions to: 
collect incoming set of distributions from neighboring mesh locations in the mesh for an entropy collision operator; 
calculate by the computer scalar values in each mesh location in the mesh; compute an additional heat source that is added to a set of second states; 
determine outgoing distributions as a product of entropy collision operation and the additional heat source; calculate an effect of heating by fluid viscosity and heating by fluid conduction; 
calculate entropy diffusion;
remove the calculated entropy diffusion from the additional heat source to improve stability of the simulation; and 
modify the flow by the computer performing for a time interval, an advection of the particles to subsequent mesh locations.
The bolded limitations are abstract ideas because they are directed to mathematical calculations. The rule for mathematical calculations as provided by the MPEP includes:
A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word "calculating" in order to be considered a mathematical calculation.
(MPEP 2106.04(a)(2)(I)(C)).
 The section further explains that the word “calculating” is not necessary to find that a claim is directed to a mathematical calculation, but other words such as “determining” or “performing” may also indicate a mathematical calculation is being performed. Here, the word “calculating” is included directly in the claim language. Other limitations such as “determining outgoing distributions as a product…”, “removing the calculated entropy…”, and “modifying…” are also referring to mathematical calculations that perform specification functions. Under a broadest reasonable interpretation in light of the specification, the limitations of “to simulate” or “simulating” specifically refer to performing the lattice Boltzmann method:
One method for simulating fluid flows is the so called the Lattice Boltzmann Model (LBM). In a LBM-based physical process simulation system, fluid flow is represented by distribution function values, evaluated at a set of discrete velocities using the well-known lattice Boltzmann equation (see Eq. 1 below) that describes the time-evolution of the distribution function.
(See Specification [page 4 paragraph 1 lines 1-4])
Thus, the limitations here including “simulating activity of a fluid across a mesh…” and “simulating a time evolution of entropy…” are abstract ideas, as interpreted in light of specification, for being directed to mathematical calculations that claim specific mathematical operations within the lattice-Boltzmann equation (or mathematical terms that are modifications thereof).
Under step 2A prong two, the judicial exception has not been integrated into a practical application. Here, the claim recites five additional limitations: (1) A computer program product tangibly stored on a non- transitory hardware storage device, the computer program product including executable instructions to configure a computing system to (2) store, in the memory, (3) collect incoming set of distributions from neighboring mesh locations for the collision operation; (4) by the computer, and (5) by the computer.
The first, second, fourth, and fifth additional limitations are invoking a computer as a tool to perform an abstract idea, so these limitations fall within the “apply it” category. See MPEP 2106.04(d) referencing MPEP 2106.05(f)(2) – example (i) A commonplace business method or mathematical algorithm being applied on a general-purpose computer. Similar to applying a mathematical algorithm on a general purpose computer, performing specific mathematical calculations on a general purpose computer is using a computer as a tool to perform an abstract idea.
The third limitation of “collect incoming set of distributions from neighboring mesh locations for the collision operation” falls within the category of insignificant extra-solution activity because they are mere data gathering/updating steps. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (v) - Consulting and updating an activity log. As noted above, the simulating steps are abstract ideas for being directed to mathematical calculations that solve for distributions at discrete locations using the lattice Boltzmann method. Collecting data in order to perform these calculations does not add a meaningful limitation to the calculations themselves. Similar to consulting and updating a log, the limitations here are mere data gathering steps because they are collecting data perform a mathematical calculation.
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the specification gives at least one practical application of “to predict accurate noise produced by the jet nozzle”, (see Specification [page 12 paragraph 3 line 3), but the claim as drafted, is only performing mathematical calculations.
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.
The third additional limitation of “collect incoming set of distributions from neighboring mesh locations for the collision operation” is not significantly more because it is considered well understood, routine, and conventional. The Specification indicates that Lattice Boltzmann methods (LBM) including the collision process and advection/streaming process are well understood in the art by inclusion of LBM in the background section of the specification, (Specification, [page 1 paragraph 2 lines 1-8]). Additionally, the courts have indicated storing and retrieving information from memory is well understood, routine, and conventional. See MPEP 2106.05(d), example (iv) – storing and retrieving information in memory.
After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. As drafted and under a broadest reasonable interpretation, generic computer components may be arranged in the conventional manner to perform the claimed limitations. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
For the foregoing reasons, claim 21 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-8 /are rejected under 35 U.S.C. 103 as being unpatentable over "Numerical simulation of free convective flow using lattice-Boltzmann scheme" (Eggels) in view of "Stability and stabilization of the lattice Boltzmann method" (Brownlee)

With respect to claim 1, Eggels teaches A method for simulating fluid flow on a computer, with the method comprising (Free convective flow using LBM extended by the scalar transport equation and coupling a scalar quantity with momentum equations to allow simulations of non-isothermal flows, [Abstract] lines 1-5): simulating activity of a fluid across a mesh, the activity of the fluid being simulated so as to model collisions of particles (lattice-Boltzmann equation specifies the ensemble average behavior of a lattice gas in which discrete particles of unit mass move with unit speed along the edges of a regular lattice, [page 357 col 2 paragraph 3 lines 1-4]; mass density LBM is described in a four step process including 1) determine n elements from known distribution, 2) compute solution state vectors ALPHA, and 3) compute collision step [page 359 col 2 paragraph 2 line 1]-[page 360 col 1 paragraph 2 line 8]); storing, in a computer accessible memory, a set of state vectors for each mesh location in the mesh, each of the state vectors comprising a plurality of entries that correspond to particular momentum states of possible momentum states at a corresponding mesh location (solution state vectors ALPHA_k are known with the sub_k referring to corresponding momentum states [page 360 col 2 paragraph 4 lines 1-2]; it's clear from introduction and conclusion that computations involve computers storing data at grid locations to effect efficient memory usage, [page 357 col 1 paragraph 1 lines 8-19]; see also [page 363 col 2 paragraph 5 lines 1-4] referring to efficient memory usage);  collecting incoming set of distributions from neighboring mesh locations in the mesh for a collision operation (the scalar transport LBM method mirrors the four steps of the mass density LBM, [page 361 col 1 paragraph 1 lines 1-2]; with first step being compute the prior known distributions for all mesh locations in eq. (25), [page 361 col 1 paragraph 1 lines 2-3]; see the mirrored first step of the LBM method [page 359 col 2 paragraph 2 lines 1-2]); calculating by the computer scalar values in the mesh locations in the mesh (second step of determine BETA with eq. (27), [page 361 col 1 paragraph 1 lines 3-4]; which includes solving scalar C, [page 360 col 2 paragraph 4 line 2]; solving with LBE refers to solving at each grid point, [page 358 col 1 paragraph 1 line 2]); computing an additional heat source that is added to a set of second states (third step of then obtain the new scalar densities Q_i(x+1/2c_i, t+1/2) from equation 26, [page 361 col 1 paragraph 1 line 4-5]; which mirrors the third step of LBM method [page 360 col 1 paragraph 2 lines 1-8];  mirroring that section, but specifically including “heat” using the variable “Q” instead of “N”, [page 360 col 1  paragraph 4 line 1]); determining outgoing distributions as a product of the collision operation and the additional heat source (coupling the scalar quantity with the momentum equations via external force vector f(x,t) to evaluate the free convective flow inside a square cavity, [page 361 col 2 paragraph 4 lines 1-4]; see also eq. (2), [page 358]); modifying the flow, by the computer performing for a time interval, an advection of the particles to subsequent mesh locations (fourth, after this collision step, all lattice-Boltzmann variables N(x+1/2c_i, t+1/2) are shuffled during propagation step, [page 360 col 1 paragraph 3 lines 1-2]).
Eggels does not teach simulating a time evolution of entropy of the flow by; calculating by the computer, entropy diffusion; removing the calculated entropy diffusion from the additional heat source to improve stability of the simulating.
However, Brownlee teaches simulating a time evolution of entropy of the flow by (for each free flight step, entropy is calculated according to the constant local nonequilibrium entropy equation, [page 11 paragraph 4 lines 9-10]); calculating by the computer, entropy diffusion (calculate the non-equilibrium entropy of f~, which provides an entropic estimate of the accuracy of antidiffusion, [page 10 col 1 paragraph 3 lines 1-10;  to avoid blowup in the antidiffusion step, perform an entropic step to find alpha in order to find f~, [page 10 col 2 paragraph 6 line 6]); removing the calculated entropy diffusion from the additional heat source to improve stability of the simulating (in the step M_1/2 to M_1, normalizing viscosity similar to antidiffusion, [page 10 col 1 paragraph 1 lines 5-13]; in reference to eq's. (42) and (43), [page 9] which projects result on onto quasiequilibrium manifold, [page 9 col 2 paragraph 4 lines 1-11]; from eq. (43), projecting by PI* happens after calculating BGK collision I, and free flight Theta, which includes temperature as seen in equation (11), [page 3]; purpose is to stabilize for accuracy by keeping the system sufficiently close to the invariant film, [page 11 col 1 paragraph 1 lines 1-2]; see also FIG. 4, [page 9]).
It would have been obvious to one skilled in the art before the effective filing date to combine Eggels with Brownlee because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Eggels discloses a system that teaches all of the claimed features except for how to prevent numerical instabilities that readily manifest themselves as local blowups and spurious oscillations (see Brownlee [page 1 col 2 paragraph 1 lines 1-2]). Brownlee introduces the concept of an entropic description of quasiequilibrium for involution purposes, (see eq. (31) of Brownlee and accompanying description, [page 5]). Brownlee also introduces the problem of antidiffusion, which appears in simulations of flows with high-Reynolds numbers, (Brownlee [page 10 col  1 paragraph 1 lines 6-9]). Brownlee presents a solution to both the blowup problem and the antidiffusion problem by performing an entropic step before solving for a solution to the antidiffusion problem with equation (44), (Brownlee [page 10 col 2 paragraph 6 lines 1-12]). The entropic step is one of many “C. Nondissipative recipes for stabilization” (see section heading Brownlee [page 9 col 1 paragraph 2]). A person having skill in the art would have a reasonable expectation of successfully stabilizing the numerical method presented in the system and method of Eggels by modifying Eggels with the antidiffusion and entropic steps of Brownlee. Therefore, it would have been obvious to combine Eggels with Brownlee to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 2, Eggels in view of Brownlee teaches all of the limitations of claim 1, as noted above. Eggels further teaches wherein simulating activity of the fluid flow comprises simulating the fluid flow based in part on a first set of discrete lattice speeds (c_i in eq. (1), [page 358]); simulating time evolution of the entropy flow, based in part on a second set of discrete lattice speeds (c_i in eq. (21), [page 360]).

With respect to claim 3, Eggels in view of Brownlee teaches all of the limitations of claim 2, as noted above. Eggels further teaches wherein the second set of discrete lattice speeds are the same lattice speeds as the first set of discrete lattice speeds (see FIG. 1, for 2D case c_i represents 9 different velocities, and for 3D c_i represents 18 different velocities, [page 358]).

With respect to claim 4, Eggels in view of Brownlee teaches all of the limitations of claim 1, as noted above. Eggels further teaches calculating by the computer, higher order error terms from incoming lattice set vectors (higher order terms labeled h.o.t. in eq. 24 [page 360] and specifically calculated as part of solution vectors BETA in eq. 27, [page 360] which refers to calculating the second S, third T, and fourth F order terms of the Taylor expansion; BETA is calculated from known values of solution vectors ALPHA, [page 360 col 2 paragraph 4 lines 1-3]; these terms represent unwanted errors, [page 358 col 2 paragraph 1 lines 12-13]).
Eggels does not teach determining average values of the higher order error terms; or subtracting the average values of the higher order error terms from the entropy collision operator.
However, Brownlee teaches determining average values of the higher order error terms (in the trapezoidal rule, the last term (h^3)/12Q''(t') is subtracted from the numerical integration, which is just the area of a trapezoid, [page 6 col 2 paragraph 2 lines 1-15]; this provides a second order approximation to the transport equation, if close to the invariant film, [page 6 col 2 paragraph 3 lines 6-8]; the numerical integration is kept close to the invariant film by making the constant entropy condition satisfied, [page 6 col 1 paragraph 3 line 6]); subtracting the average values of the higher order error terms from the entropy collision operator (in the trapezoidal rule, the last term (h^3)/12Q''(t') is subtracted as part of the numerical integration, [page 6 col 2 paragraph 2 lines 1-15]; this provides a second order approximation to the transport equation, if close to the invariant film, [page 6 col 2 paragraph 3 lines 6-8]; the numerical integration is kept close to the invariant film by making the constant entropy condition satisfied, [page 6 col 1 paragraph 3 line 6]; entropy collision operator is ALPHA, [page 10 col 2 paragraph 6 line 7]; see also [page 11 col 1 paragraph 4 line 10]; functions are all written in operator notation, [page 2 col 1 paragraph 4 lines 1-5]; which is used to apply LBGK, [page 9 col 2 paragraph 3 line 10] solving for collisions, as opposed to advection, [page 1 col 1 paragraph 1 lines 5-9]).
It would have been obvious to one skilled in the art before the effective filing date to combine Eggels with Brownlee because this is applying a known technique of numerical integration by the trapezoidal rule (Brownlee) to a known method and device (Eggels) ready for improvement to yield predictable results. Eggels is the base reference that teaches all limitations except for how to numerically integrate. Eggels is ready for improvement because numerical integration is a useful tool to perform integrations without requiring analytic solutions. Brownlee teaches a known technique of using numerical integration for a BGK solution (Brownlee [page 6 col 2 paragraph 2 lines 1-15]). One having ordinary skill in the art would have recognized that applying the known technique in Brownlee of applying numerical integration via the trapezoidal rule would yield the predictable result of accurately solving integrations associated with the collision operations in LBM. Therefore, it would have been obvious to combine Eggels with Brownlee to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103. 

With respect to claim 6, Eggels in view of Brownlee teaches all of the limitations of claim 1, as noted above. Eggels further teaches calculating by the computer, a set of physical quantities for the mesh locations in the mesh (mass densities among the velocity directions at each grid point locally, [page 358 col 1 paragraph 1 lines 1-2]).

With respect to claim 7, Eggels in view of Brownlee teaches all of the limitations of claim 1, as noted above. Eggels further teaches wherein the method is a Lattice Boltzmann method (Title) and avoiding a second order velocity term (eq. 14 [page 359] and eq. 27 [page 360] avoid the second, third, fourth order terms by labeling them as S, T, F with simplifications to these terms described at [page 360 col 1 paragraph 1 lines 1-15] and [page 361 col 1 paragraph 1 lines 7-10]).
Eggels does not teach wherein the Lattice Boltzmann entropy solver avoids the second order velocity term.
However, Brownlee teaches wherein the Lattice Boltzmann entropy solver avoids the second order velocity term (entropy solver is S(f^0_1/2+alpha(f~-f^0_1/2))=S(f^-_1/2), [page 10 col 2 paragraph 6 line 7]; equation is in operator notation where f includes f(x,v) and velocity v_i is described in terms of a single-particle distribution function f_i, [page 1 col 1 paragraph 1 lines 1-5]; and Chapman-Enskog expansion allows f_M to take the form of a power series, [page 4 col 1 paragraph 7 lines 1-4]; and authors use first order expansion in equation (19), [page 4 col 2]).
It would have been obvious to one skilled in the art before the effective filing date to combine Eggels with Brownlee because this is applying a known technique of first order Chapman-Enskog expansion (Brownlee) to a known method and device (Eggels) ready for improvement to yield predictable results. Eggels is the base reference that teaches all limitations except for the first order Chapman-Enskog expansion. Eggels is ready for improvement because the Chapman-Enskog expansion is a known method for approximating the BGK kinetic equation for the collision operator (Brownlee [page 4 col 1 paragraph 3 lines 1-4]). Brownlee teaches using the first order Chapman-Enskog expansion of f in equation (19), (Brownlee [page 4 col 2 paragraph 1 line 1], and then using that equation to approximate a solution to the macroscopic equations in equation (20), (Brownlee [page 4 col 2]). One having ordinary skill in the art would have recognized that applying the known technique in Brownlee of Chapman-Enskog expansion would yield the predictable result of solving for macroscopic properties in the collision operator (eq. 10, Eggels [page 359 col 1]). Therefore, it would have been obvious to combine Eggels with Brownlee to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 8, Eggels in view of Brownlee teaches all of the limitations of claim 1, as noted above. Eggels does not teach wherein the entropy collision operator involves a non-equilibrium computation without any second order terms in velocity.
However, Brownlee teaches wherein the entropy collision operator (entropy collision operator is ALPHA, [page 10 col 2 paragraph 6 line 7]; see also [page 11 col 1 paragraph 4 line 10]; functions are all written in operator notation, [page 2 col 1 paragraph 4 lines 1-5]; which is used to apply LBGK, [page 9 col 2 paragraph 3 line 10] solving for collisions, as opposed to advection, [page 1 col 1 paragraph 1 lines 5-9])) involves a non-equilibrium computation without any second order terms in velocity (quasiequilibrium approximation f^(0)_M = f^*_M through first order Chapman-Enskog expansion, [page 4 col 1 paragraph 7 line 1]-[page 4 col 2 paragraph 1 line 4]).
It would have been obvious to one skilled in the art before the effective filing date to combine Eggels with Brownlee because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Eggels discloses a system that teaches all of the claimed features except for how to prevent numerical instabilities that readily manifest themselves as local blowups and spurious oscillations (see Brownlee [page 1 col 2 paragraph 1 lines 1-2]). Brownlee introduces the concept of an entropic description of quasiequilibrium for involution purposes, (see eq. (31) of Brownlee and accompanying description, [page 5]). Brownlee also introduces the problem of antidiffusion, which appears in simulations of flows with high-Reynolds numbers, (Brownlee [page 10 col  1 paragraph 1 lines 6-9]). Brownlee presents a solution to both the blowup problem and the antidiffusion problem by performing an entropic step before solving for a solution to the antidiffusion problem with equation (44), (Brownlee [page 10 col 2 paragraph 6 lines 1-12]). The entropic step is one of many “C. Nondissipative recipes for stabilization” (see section heading Brownlee [page 9 col 1 paragraph 2]). A person having skill in the art would have a reasonable expectation of successfully stabilizing the numerical method presented in the system and method of Eggels by modifying Eggels with the antidiffusion and entropic steps of Brownlee. Therefore, it would have been obvious to combine Eggels with Brownlee to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

Claims 5, 11-18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over "Numerical simulation of free convective flow using lattice-Boltzmann scheme" (Eggels) in view of "Stability and stabilization of the lattice Boltzmann method" (Brownlee) in further view of "A Novel Thermal Model for the Lattice Boltzmann Method in Incompressible Limit" (He)

With respect to claim 5, Eggels in view of Brownlee teaches all of the limitations of claim 1, as noted above. Eggels further teaches wherein the additional heat source is added to second states (third step of then obtain the new scalar densities Q_i(x+1/2c_i, t+1/2) from equation 26, [page 361 col 1 paragraph 1 line 4-5]; which mirrors the third step of LBM method [page 360 col 1 paragraph 2 lines 1-8];  mirroring that section, but specifically including “heat” using the variable “Q” instead of “N”, [page 360 col 1  paragraph 4 line 1]). 
Neither Eggels nor Brownlee teaches the method further comprises: calculating by the computer, the effect of heating by fluid viscosity and heating by fluid conduction.
However, He teaches calculating by the computer, the effect of heating by fluid viscosity (second term on right hand side of eq. (20), [page 286]; see also [page 287 paragraph 1 lines 4-5] explaining this) and heating by fluid conduction (second term on left hand side of eq. 20, [page 286]; see also [page 287 paragraph 1 line 2] explaining this).
It would have been obvious to one skilled in the art before the effective filing date to combine Eggels in view of Brownlee with He because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Eggels discloses a passive scalar approach to the lattice Boltzmann method where a scalar quantity such as heat or temperature is coupled to a distribution function for the momentum equations through a force term (Eggels [page 361 col 1 paragraph 22 lines 1-4]; see also eq. 2, [page 358]). He describes the passive scalar approach of Eggels as reference [19], and then states the approach may be improved by accounting for viscous heat dissipation and compression work, (He [page 283 paragraph 2 line 1]-[page 283 paragraph 3 line 11]). He goes on to describe how the Chapman-Enskog procedure can be used to expand the BGK equation (He [page 284 paragraph 3 lines 1-3], which allows the lattice Boltzmann equation to correspond to macro thermodynamic processes of heat conduction, viscous heat dissipation, and compression work, (He [page 287 paragraph 1 lines 1-6]). Reading this teaching, a person having skill in the art would have a reasonable expectation of successfully solving the BGK operator in equation (43) (Brownlee [page 9]) by calculating these macro dynamic properties using Chapman-Enskog expansion in equation (20) of He (He [page 286]). Therefore, it would have been obvious to combine Eggels in view of Brownlee with He to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 11, Eggels teaches A computing system configured to simulating fluid flow, the computing system comprising (massively parallel computer platforms, [page 363 col 2 paragraph 4 line 4]): one or more processor devices (massively parallel computer platforms is the term used for a large number of computer processors simultaneously performing a set of computations in parallel, [page 363 col 2 paragraph 4 line 14]); memory operatively couple to the one or more processor devices, the memory storing computing instructions to cause the one or more processor devices to (implementation with non-efficient memory usage, [page 363 col 2 paragraph 5 lines 3-4): simulate activity of a fluid across a mesh, the activity of the fluid being simulated so as to model collisions of particles across the mesh  (lattice-Boltzmann equation specifies the ensemble average behavior of a lattice gas in which discrete particles of unit mass move with unit speed along the edges of a regular lattice, [page 357 col 2 paragraph 3 lines 1-4]; mass density LBM is described in a four step process including 1) determine n elements from known distribution, 2) compute solution state vectors ALPHA, and 3) compute collision step [page 359 col 2 paragraph 2 line 1]-[page 360 col 1 paragraph 2 line 8]); store, in the memory, a set of state vectors for each mesh location in the mesh, each of the state vectors comprising a plurality of entries that correspond to particular momentum states of possible momentum states at a corresponding mesh location (solution state vectors ALPHA_k are known with the sub_k referring to corresponding momentum states [page 360 col 2 paragraph 4 lines 1-2]; it's clear from introduction and conclusion that computations involve computers storing data at grid locations and efficient memory usage, [page 357 col 1 paragraph 1 lines 8-19]; see also [page 363 col 2 paragraph 5 lines 1-4] referring to efficient memory usage); collect incoming set of distributions from neighboring mesh locations in the mesh (the scalar transport LBM method mirrors the four steps of the mass density LBM, [page 361 col 1 paragraph 1 lines 1-2]; with first step being compute the prior known distributions for all mesh locations in eq. (25), [page 361 col 1 paragraph 1 lines 2-3]; see the mirrored first step of the LBM method [page 359 col 2 paragraph 2 lines 1-2]); calculate by the computer scalar values in each mesh location in the mesh (second step of determine BETA with eq. (27), [page 361 col 1 paragraph 1 lines 3-4]; which includes solving scalar C, [page 360 col 2 paragraph 4 line 2]; solving with LBE refers to solving at each grid point, [page 358 col 1 paragraph 1 line 2]); compute an additional heat source that is added to a set of second states (third step of then obtain the new scalar densities Q_i(x+1/2c_i, t+1/2) from equation 26, [page 361 col 1 paragraph 1 line 4-5]; which mirrors the third step of LBM method [page 360 col 1 paragraph 2 lines 1-8]; mirroring that section, but specifically including “heat” using the variable “Q” instead of “N”, [page 360 col 1  paragraph 4 line 1]); determine outgoing distributions (third, having determined the elements of alpha^+_k(x,t)…compute the lattice-Boltzmann variables N_i(x+1/2c_i, t+1/2) from Equation 12, [page 360 col 1 paragraph 2 lines 1-8]) as a product of the additional heat source (coupling the scalar quantity with the momentum equations via external force vector f(x,t) to evaluate the free convective flow inside a square cavity, [page 361 col 2 paragraph 4 lines 1-4]; see also eq. (2), [page 358]); modify the flow, by the computer performing for a time interval, an advection of the particles to subsequent mesh locations (fourth, after this collision step, all lattice-Boltzmann variables N(x+1/2c_i, t+1/2) are shuffled during propagation step, [page 360 col 1 paragraph 3 lines 1-2]).
Eggels does not teach simulate a time evolution of entropy of the flow by; for a entropy collision operator; determine outgoing distributions as a product of the entropy collision operation; calculate an effect of heating by fluid viscosity and heating by fluid conduction; calculate entropy diffusion; remove the calculated entropy diffusion from the additional heat source to improve stability of the simulation.
However, Brownlee teaches simulate a time evolution of entropy of the flow by (for each free flight step, entropy is calculated according to the constant local nonequilibrium entropy equation, [page 11 paragraph 4 lines 9-10]); for a entropy collision operator (entropy collision operator is ALPHA, [page 10 col 2 paragraph 6 line 7]; see also [page 11 col 1 paragraph 4 line 10]; functions are all written in operator notation, [page 2 col 1 paragraph 4 lines 1-5]; which is used to apply LBGK, [page 9 col 2 paragraph 3 line 10] solving for collisions, as opposed to advection, [page 1 col 1 paragraph 1 lines 5-9]); determine outgoing distributions (calculate f^+_1/2 = f^0_1/2+1-beta(alpha(f~-f^0_1/2), [page 10 col 2 paragraph 6 line 7]) as a product of the entropy collision operation (entropy collision operator is ALPHA, [page 10 col 2 paragraph 6 line 7]; see also [page 11 col 1 paragraph 4 line 10]; functions are all written in operator notation, [page 2 col 1 paragraph 4 lines 1-5]; which is used to apply LBGK, [page 9 col 2 paragraph 3 line 10] solving for collisions, as opposed to advection, [page 1 col 1 paragraph 1 lines 5-9]); calculate entropy diffusion (calculate the non-equilibrium entropy of f~, which provides an entropic estimate of the accuracy of antidiffusion, [page 10 col 1 paragraph 3 lines 1-10;  to avoid blowup in the antidiffusion step, perform an entropic step to find alpha in order to find f~, [page 10 col 2 paragraph 6 line 6]); remove the calculated entropy diffusion from the additional heat source to improve stability of the simulation (in the step M_1/2 to M_1, normalizing viscosity similar to antidiffusion, [page 10 col 1 paragraph 1 lines 5-13]; in reference to eq's. (42) and (43), [page 9] which projects result on onto quasiequilibrium manifold, [page 9 col 2 paragraph 4 lines 1-11]; from eq. (43), projecting by PI* happens after calculating BGK collision I, and free flight Theta, which includes temperature as seen in equation (11), [page 3]; purpose is to stabilize for accuracy by keeping the system sufficiently close to the invariant film, [page 11 col 1 paragraph 1 lines 1-2]; see also FIG. 4, [page 9]).
Neither Eggels nor Brownlee teach calculate an effect of heating by fluid viscosity and heating by fluid conduction.
However, He teaches calculate an effect of heating by fluid viscosity and heating by fluid conduction (eq. (20), [page 286]; [page 287 paragraph 1 lines 2-6]).
It would have been obvious to one skilled in the art before the effective filing date to combine Eggels with Brownlee because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Eggels discloses a system that teaches all of the claimed features except for how to prevent numerical instabilities that readily manifest themselves as local blowups and spurious oscillations (see Brownlee [page 1 col 2 paragraph 1 lines 1-2]). Brownlee introduces the concept of an entropic description of quasiequilibrium for involution purposes, (see eq. (31) of Brownlee and accompanying description, [page 5]). Brownlee also introduces the problem of antidiffusion, which appears in simulations of flows with high-Reynolds numbers, (Brownlee [page 10 col  1 paragraph 1 lines 6-9]). Brownlee presents a solution to both the blowup problem and the antidiffusion problem by performing an entropic step before solving for a solution to the antidiffusion problem with equation (44), (Brownlee [page 10 col 2 paragraph 6 lines 1-12]). The entropic step is one of many “C. Nondissipative recipes for stabilization” (see section heading Brownlee [page 9 col 1 paragraph 2]). A person having skill in the art would have a reasonable expectation of successfully stabilizing the numerical method presented in the system and method of Eggels by modifying Eggels with the antidiffusion and entropic steps of Brownlee. Therefore, it would have been obvious to combine Eggels with Brownlee to a person having ordinary skill in the art.
It would have been obvious to one skilled in the art before the effective filing date to combine Eggels in view of Brownlee with He because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Eggels discloses a passive scalar approach to the lattice Boltzmann method where a scalar quantity such as heat or temperature is coupled to a distribution function for the momentum equations through a force term (Eggels [page 361 col 1 paragraph 22 lines 1-4]; see also eq. 2, [page 358]). He describes the passive scalar approach of Eggels as reference [19], and then states the approach may be improved by accounting for viscous heat dissipation and compression work, (He [page 283 paragraph 2 line 1]-[page 283 paragraph 3 line 11]). He goes on to describe how the Chapman-Enskog procedure can be used to expand the BGK equation (He [page 284 paragraph 3 lines 1-3], which allows the lattice Boltzmann equation to correspond to macro thermodynamic processes of heat conduction, viscous heat dissipation, and compression work, (He [page 287 paragraph 1 lines 1-6]). Reading this teaching, a person having skill in the art would have a reasonable expectation of successfully solving the BGK operator in equation (43) (Brownlee [page 9]) by calculating these macro dynamic properties using Chapman-Enskog expansion in equation (20) of He (He [page 286]). Therefore, it would have been obvious to combine Eggels in view of Brownlee with He to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 12, Eggels in view of Brownlee in further view of He teaches all of the limitations of claim 11, as noted above. Eggels further teaches wherein the instructions to simulate activity of the fluid flow comprises instructions to simulate fluid flow based in part on a first set of discrete lattice speeds (c_i in eq. 1 and of Eggels [page 358]); simulate time evolution of the entropy flow, based in part on a second set of discrete lattice speeds (c_i in eq. 21, [page 360]).

With respect to claim 13, Eggels in view of Brownlee and He teaches all of the limitations of claim 12, as noted above. Eggels further teaches wherein the second set of discrete lattice speeds are the same lattice speeds as the first set of discrete lattice speeds (see FIG. 1, for 2D case c_i represents 9 different velocities, and for 3D c_i represents 18 different velocities, [page 358]).

With respect to claim 14, Eggels in view of Brownlee and He teaches all of the limitations of claim 11, as noted above. Eggels further teaches calculate higher order error terms from incoming lattice set vectors (higher order terms labeled h.o.t. in eq. 24 [page 360] and specifically calculated as part of solution vectors BETA in eq. 27, [page 360] which refers to calculating the second S, third T, and fourth F order terms of the Taylor expansion; BETA is calculated from known values of solution vectors ALPHA, [page 360 col 2 paragraph 4 lines 1-3]; these terms represent unwanted errors, [page 358 col 2 paragraph 1 lines 12-13]).
Eggels does not teach determine average values of the higher order error terms; or subtract the average values of the higher order error terms from the entropy collision operator.
However, Brownlee teaches determine average values of the higher order error terms (in the trapezoidal rule, the last term (h^3)/12Q''(t') is subtracted from the numerical integration, which is just the area of a trapezoid, [page 6 col 2 paragraph 2 lines 1-15]; this provides a second order approximation to the transport equation, if close to the invariant film, [page 6 col 2 paragraph 3 lines 6-8]; the numerical integration is kept close to the invariant film by making the constant entropy condition satisfied, [page 6 col 1 paragraph 3 line 6]); subtract the average values of the higher order error terms from the entropy collision operator (in the trapezoidal rule, the last term (h^3)/12Q''(t') is subtracted as part of the numerical integration, [page 6 col 2 paragraph 2 lines 1-15]; this provides a second order approximation to the transport equation, if close to the invariant film, [page 6 col 2 paragraph 3 lines 6-8]; the numerical integration is kept close to the invariant film by making the constant entropy condition satisfied, [page 6 col 1 paragraph 3 line 6]; entropy collision operator is ALPHA, [page 10 col 2 paragraph 6 line 7]; see also [page 11 col 1 paragraph 4 line 10]; functions are all written in operator notation, [page 2 col 1 paragraph 4 lines 1-5]; which is used to apply LBGK, [page 9 col 2 paragraph 3 line 10] solving for collisions, as opposed to advection, [page 1 col 1 paragraph 1 lines 5-9]).
It would have been obvious to one skilled in the art before the effective filing date to combine Eggels in view of He with Brownlee because this is applying a known technique of numerical integration by the trapezoidal rule (Brownlee) to a known method and device (Eggels in view of He) ready for improvement to yield predictable results. Eggels in view of He is the base reference that teaches all limitations except for how to numerically integrate. Eggels in view of He is ready for improvement because numerical integration is a useful tool to perform integrations without requiring analytic solutions. Brownlee teaches a known technique of using numerical integration for a BGK solution (Brownlee [page 6 col 2 paragraph 2 lines 1-15]). One having ordinary skill in the art would have recognized that applying the known technique in Brownlee of applying numerical integration via the trapezoidal rule would yield the predictable result of accurately solving integrations associated with the collision operations in LBM. Therefore, it would have been obvious to combine Eggels in view of He with Brownlee to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 15, Eggels in view of Brownlee and He teaches all of the limitations of claim 11, as noted above. Eggels further teaches wherein the additional heat source is computed and added to second states (third step of then obtain the new scalar densities Q_i(x+1/2c_i, t+1/2) from equation 26, [page 361 col 1 paragraph 1 line 4-5]; which mirrors the third step of LBM method [page 360 col 1 paragraph 2 lines 1-8];  mirroring that section, but specifically including “heat” using the variable “Q” instead of “N”, [page 360 col 1  paragraph 4 line 1]). 
Neither Eggels nor Brownlee teaches calculate the effect of heating by fluid viscosity and heating by fluid conduction.
However, He teaches calculate the effect of heating by fluid viscosity and heating by fluid conduction (second term on right hand side of eq. (20), [page 286]; see also [page 287 paragraph 1 lines 4-5] explaining this) and heating by fluid conduction (second term on left hand side of eq. 20, [page 286]; see also [page 287 paragraph 1 line 2] explaining this).
It would have been obvious to one skilled in the art before the effective filing date to combine Eggels in view of Brownlee with He because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Eggels discloses a passive scalar approach to the lattice Boltzmann method where a scalar quantity such as heat or temperature is coupled to a distribution function for the momentum equations through a force term (Eggels [page 361 col 1 paragraph 22 lines 1-4]; see also eq. 2, [page 358]). He describes the passive scalar approach of Eggels as reference [19], and then states the approach may be improved by accounting for viscous heat dissipation and compression work, (He [page 283 paragraph 2 line 1]-[page 283 paragraph 3 line 11]). He goes on to describe how the Chapman-Enskog procedure can be used to expand the BGK equation (He [page 284 paragraph 3 lines 1-3], which allows the lattice Boltzmann equation to correspond to macro thermodynamic processes of heat conduction, viscous heat dissipation, and compression work, (He [page 287 paragraph 1 lines 1-6]). Reading this teaching, a person having skill in the art would have a reasonable expectation of successfully solving the BGK operator in equation (43) (Brownlee [page 9]) by calculating these macro dynamic properties using Chapman-Enskog expansion in equation (20) of He (He [page 286]). Therefore, it would have been obvious to combine Eggels in view of Brownlee with He to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 16, Eggels in view of Brownlee and He teaches all of the limitations of claim 11, as noted above. Eggels further teaches calculating by the computer, a set of physical quantities for the mesh locations in the mesh (mass densities among the velocity directions at each grid point locally, [page 358 col 1 paragraph 1 lines 1-2]).

With respect to claim 17, Eggels in view of Brownlee and He teaches all of the limitations of claim 11, as noted above. Eggels does not teach wherein the entropy solver is a Lattice Boltzmann entropy solver that avoids a second order velocity term.
However, Brownlee teaches wherein the entropy solver is a Lattice Boltzmann entropy solver that avoids a second order velocity term (entropy solver is S(f^0_1/2+alpha(f~-f^0_1/2))=S(f^-_1/2), [page 10 col 2 paragraph 6 line 7]; equation is in operator notation where f includes f(x,v) and velocity v_i is described in terms of a single-particle distribution function f_i, [page 1 col 1 paragraph 1 lines 1-5]; and Chapman-Enskog expansion allows f_M to take the form of a power series, [page 4 col 1 paragraph 7 lines 1-4]; and authors use first order expansion in equation (19), [page 4 col 2]).
It would have been obvious to one skilled in the art before the effective filing date to combine Eggels in view of He with Brownlee because this is applying a known technique of first order Chapman-Enskog expansion (Brownlee and He) to a known method and device (Eggels) ready for improvement to yield predictable results. Eggels is the base reference that teaches all limitations except for the first order Chapman-Enskog expansion. Eggels is ready for improvement because the Chapman-Enskog expansion is a known method for approximating the BGK kinetic equation for the collision operator (Brownlee [page 4 col 1 paragraph 3 lines 1-4]). Brownlee teaches using the first order Chapman-Enskog expansion of f in equation (19), (Brownlee [page 4 col 2 paragraph 1 line 1], and then using that equation to approximate a solution to the macroscopic equations in equation (20), (Brownlee [page 4 col 2]). One having ordinary skill in the art would have recognized that applying the known technique in Brownlee of Chapman-Enskog expansion would yield the predictable result of solving for macroscopic properties in the collision operator (eq. 10, Eggels [page 359 col 1]). Therefore, it would have been obvious to combine Eggels in view of He with Brownlee to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 18, Eggels in view of Brownlee and He teaches all of the limitations of claim 11, as noted above. Eggels does not teach wherein the entropy collision operator involves a non-equilibrium computation without any second order terms in velocity.
However, Brownlee teaches wherein the entropy collision operator (entropy collision operator is ALPHA, [page 10 col 2 paragraph 6 line 7]; see also [page 11 col 1 paragraph 4 line 10]; functions are all written in operator notation, [page 2 col 1 paragraph 4 lines 1-5]; which is used to apply LBGK, [page 9 col 2 paragraph 3 line 10] solving for collisions, as opposed to advection, [page 1 col 1 paragraph 1 lines 5-9])) involves a non-equilibrium computation without any second order terms in velocity (quasiequilibrium approximation f^(0)_M = f^*_M through first order Chapman-Enskog expansion, [page 4 col 1 paragraph 7 line 1]-[page 4 col 2 paragraph 1 line 4]).
It would have been obvious to one skilled in the art before the effective filing date to combine Eggels with Brownlee and He because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Eggels in view of He discloses a system that teaches all of the claimed features except for how to prevent numerical instabilities that readily manifest themselves as local blowups and spurious oscillations (see Brownlee [page 1 col 2 paragraph 1 lines 1-2]). Brownlee introduces the concept of an entropic description of quasiequilibrium for involution purposes, (see eq. (31) of Brownlee and accompanying description, [page 5]). Brownlee also introduces the problem of antidiffusion, which appears in simulations of flows with high-Reynolds numbers, (Brownlee [page 10 col  1 paragraph 1 lines 6-9]). Brownlee presents a solution to both the blowup problem and the antidiffusion problem by performing an entropic step before solving for a solution to the antidiffusion problem with equation (44), (Brownlee [page 10 col 2 paragraph 6 lines 1-12]). The entropic step is one of many “C. Nondissipative recipes for stabilization” (see section heading Brownlee [page 9 col 1 paragraph 2]). A person having skill in the art would have a reasonable expectation of successfully stabilizing the numerical method presented in the system and method of Eggels by modifying Eggels with the antidiffusion and entropic steps of Brownlee. Therefore, it would have been obvious to combine Eggels in view of He with Brownlee to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 21, Eggels teaches A computer program product tangibly stored on a non-transitory hardware storage device, the computer program product including executable instructions to configure a computing system to (implementation with non-efficient memory usage, [page 363 col 2 paragraph 5 lines 3-4) simulate activity of a fluid across a mesh, the activity of the fluid being simulated so as to model collisions of particles (lattice-Boltzmann equation specifies the ensemble average behavior of a lattice gas in which discrete particles of unit mass move with unit speed along the edges of a regular lattice, [page 357 col 2 paragraph 3 lines 1-4]; mass density LBM is described in a four step process including 1) determine n elements from known distribution, 2) compute solution state vectors ALPHA, and 3) compute collision step [page 359 col 2 paragraph 2 line 1]-[page 360 col 1 paragraph 2 line 8]); store, in the memory, a set of state vectors for each mesh location in the mesh, each of the state vectors comprising a plurality of entries that correspond to particular momentum states of possible momentum states at a corresponding mesh location (solution state vectors ALPHA_k are known with the sub_k referring to corresponding momentum states [page 360 col 2 paragraph 4 lines 1-2]; it's clear from introduction and conclusion that computations involve computers storing data at grid locations and efficient memory usage, [page 357 col 1 paragraph 1 lines 8-19]; see also [page 363 col 2 paragraph 5 lines 1-4] referring to efficient memory usage); collect incoming set of distributions from neighboring mesh locations in the mesh (the scalar transport LBM method mirrors the four steps of the mass density LBM, [page 361 col 1 paragraph 1 lines 1-2]; with first step being compute the prior known distributions for all mesh locations in eq. (25), [page 361 col 1 paragraph 1 lines 2-3]; see the mirrored first step of the LBM method [page 359 col 2 paragraph 2 lines 1-2]); calculate by the computer scalar values in each mesh location in the mesh (second step of determine BETA with eq. (27), [page 361 col 1 paragraph 1 lines 3-4]; which includes solving scalar C, [page 360 col 2 paragraph 4 line 2]; solving with LBE refers to solving at each grid point, [page 358 col 1 paragraph 1 line 2]); compute an additional heat source that is added to a set of second states (third step of then obtain the new scalar densities Q_i(x+1/2c_i, t+1/2) from equation 26, [page 361 col 1 paragraph 1 line 4-5]; which mirrors the third step of LBM method [page 360 col 1 paragraph 2 lines 1-8]; mirroring that section, but specifically including “heat” using the variable “Q” instead of “N”, [page 360 col 1  paragraph 4 line 1]); determine outgoing distributions (third, having determined the elements of alpha^+_k(x,t)…compute the lattice-Boltzmann variables N_i(x+1/2c_i, t+1/2) from Equation 12, [page 360 col 1 paragraph 2 lines 1-8]) as a product of the additional heat source (coupling the scalar quantity with the momentum equations via external force vector f(x,t) to evaluate the free convective flow inside a square cavity, [page 361 col 2 paragraph 4 lines 1-4]; see also eq. (2), [page 358]); modify the flow, by the computer performing for a time interval, an advection of the particles to subsequent mesh locations (fourth, after this collision step, all lattice-Boltzmann variables N(x+1/2c_i, t+1/2) are shuffled during propagation step, [page 360 col 1 paragraph 3 lines 1-2]).
Eggels does not teach simulate a time evolution of entropy of the flow by; for a entropy collision operator; determine outgoing distributions as a product of the entropy collision operation; calculate an effect of heating by fluid viscosity and heating by fluid conduction; calculate entropy diffusion; remove the calculated entropy diffusion from the additional heat source to improve stability of the simulation.
However, Brownlee teaches simulate a time evolution of entropy of the flow by (for each free flight step, entropy is calculated according to the constant local nonequilibrium entropy equation, [page 11 paragraph 4 lines 9-10]); for a entropy collision operator (entropy collision operator is ALPHA, [page 10 col 2 paragraph 6 line 7]; see also [page 11 col 1 paragraph 4 line 10]; functions are all written in operator notation, [page 2 col 1 paragraph 4 lines 1-5]; which is used to apply LBGK, [page 9 col 2 paragraph 3 line 10] solving for collisions, as opposed to advection, [page 1 col 1 paragraph 1 lines 5-9]); determine outgoing distributions (calculate f^+_1/2 = f^0_1/2+1-beta(alpha(f~-f^0_1/2), [page 10 col 2 paragraph 6 line 7]) as a product of the entropy collision operation (entropy collision operator is ALPHA, [page 10 col 2 paragraph 6 line 7]; see also [page 11 col 1 paragraph 4 line 10]; functions are all written in operator notation, [page 2 col 1 paragraph 4 lines 1-5]; which is used to apply LBGK, [page 9 col 2 paragraph 3 line 10] solving for collisions, as opposed to advection, [page 1 col 1 paragraph 1 lines 5-9]); calculate entropy diffusion (calculate the non-equilibrium entropy of f~, which provides an entropic estimate of the accuracy of antidiffusion, [page 10 col 1 paragraph 3 lines 1-10;  to avoid blowup in the antidiffusion step, perform an entropic step to find alpha in order to find f~, [page 10 col 2 paragraph 6 line 6]); remove the calculated entropy diffusion from the additional heat source to improve stability of the simulation (in the step M_1/2 to M_1, normalizing viscosity similar to antidiffusion, [page 10 col 1 paragraph 1 lines 5-13]; in reference to eq's. (42) and (43), [page 9] which projects result on onto quasiequilibrium manifold, [page 9 col 2 paragraph 4 lines 1-11]; from eq. (43), projecting by PI* happens after calculating BGK collision I, and free flight Theta, which includes temperature as seen in equation (11), [page 3]; purpose is to stabilize for accuracy by keeping the system sufficiently close to the invariant film, [page 11 col 1 paragraph 1 lines 1-2]; see also FIG. 4, [page 9]).
Neither Eggels nor Brownlee teach calculate an effect of heating by fluid viscosity and heating by fluid conduction.
However, He teaches calculate an effect of heating by fluid viscosity and heating by fluid conduction (eq. (20), [page 286]; [page 287 paragraph 1 lines 2-6]).
It would have been obvious to one skilled in the art before the effective filing date to combine Eggels with Brownlee because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Eggels discloses a system that teaches all of the claimed features except for how to prevent numerical instabilities that readily manifest themselves as local blowups and spurious oscillations (see Brownlee [page 1 col 2 paragraph 1 lines 1-2]). Brownlee introduces the concept of an entropic description of quasiequilibrium for involution purposes, (see eq. (31) of Brownlee and accompanying description, [page 5]). Brownlee also introduces the problem of antidiffusion, which appears in simulations of flows with high-Reynolds numbers, (Brownlee [page 10 col  1 paragraph 1 lines 6-9]). Brownlee presents a solution to both the blowup problem and the antidiffusion problem by performing an entropic step before solving for a solution to the antidiffusion problem with equation (44), (Brownlee [page 10 col 2 paragraph 6 lines 1-12]). The entropic step is one of many “C. Nondissipative recipes for stabilization” (see section heading Brownlee [page 9 col 1 paragraph 2]). A person having skill in the art would have a reasonable expectation of successfully stabilizing the numerical method presented in the system and method of Eggels by modifying Eggels with the antidiffusion and entropic steps of Brownlee. Therefore, it would have been obvious to combine Eggels with Brownlee to a person having ordinary skill in the art.
It would have been obvious to one skilled in the art before the effective filing date to combine Eggels in view of Brownlee with He because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Eggels discloses a passive scalar approach to the lattice Boltzmann method where a scalar quantity such as heat or temperature is coupled to a distribution function for the momentum equations through a force term (Eggels [page 361 col 1 paragraph 22 lines 1-4]; see also eq. 2, [page 358]). He describes the passive scalar approach of Eggels as reference [19], and then states the approach may be improved by accounting for viscous heat dissipation and compression work, (He [page 283 paragraph 2 line 1]-[page 283 paragraph 3 line 11]). He goes on to describe how the Chapman-Enskog procedure can be used to expand the BGK equation (He [page 284 paragraph 3 lines 1-3], which allows the lattice Boltzmann equation to correspond to macro thermodynamic processes of heat conduction, viscous heat dissipation, and compression work, (He [page 287 paragraph 1 lines 1-6]). Reading this teaching, a person having skill in the art would have a reasonable expectation of successfully solving the BGK operator in equation (43) (Brownlee [page 9]) by calculating these macro dynamic properties using Chapman-Enskog expansion in equation (20) of He (He [page 286]). Therefore, it would have been obvious to combine Eggels in view of Brownlee with He to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over "Numerical simulation of free convective flow using lattice-Boltzmann scheme" (Eggels) in view of "Stability and stabilization of the lattice Boltzmann method" (Brownlee) in further view of "A lattice Boltzmann approach for solving scalar" (Zhang)
With respect to claim 9, Eggels in view of Brownlee teaches all of the limitations of claim 1, as noted above. Eggels does not teach solving for entropy by providing an additional set of lattice vectors, qi, to represent the specific entropy, s, and with the time evolution of entropy of the flow being given by
                
                    
                        
                            q
                        
                        
                            i
                        
                    
                    
                        
                            x
                            +
                            
                                
                                    c
                                
                                
                                    i
                                
                            
                            ∆
                            t
                            ,
                             
                            t
                            +
                            ∆
                            t
                        
                    
                    =
                    
                        
                            q
                        
                        
                            i
                        
                        
                            e
                            q
                        
                    
                    
                        
                            x
                            ,
                            t
                        
                    
                    +
                    
                        
                            1
                            -
                            
                                
                                    1
                                
                                
                                    
                                        
                                            τ
                                        
                                        
                                            q
                                        
                                    
                                
                            
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    c
                                                
                                                
                                                    i
                                                
                                            
                                            -
                                            V
                                        
                                        
                                            p
                                        
                                    
                                
                            
                            ∙
                            
                                
                                    
                                        
                                            Π
                                        
                                        ˘
                                    
                                
                                
                                    q
                                
                                
                                    n
                                    o
                                    n
                                    -
                                    e
                                    q
                                
                            
                        
                    
                    +
                    
                        
                            Q
                        
                        
                            s
                        
                    
                
            
, , where qi are lattice vectors, x is direction ci is velocity of states, Δt is a change in time t,                         
                            
                                
                                    q
                                
                                
                                    i
                                
                                
                                    e
                                    q
                                
                            
                        
                    (x,t) is lattice vectors at equilibrium, τq is the relaxation time, V is                         
                            
                                
                                    Π
                                
                                
                                    q
                                
                                
                                    n
                                    o
                                    n
                                    -
                                    e
                                    q
                                
                            
                        
                     is the non-equilibrium contribution, p is pressure, and QS is the additional heat source.
	However, Brownlee teaches solving for entropy by providing an additional set of lattice vectors, qi, to represent the specific entropy, s (eq. (5), [page 2]) with the time evolution of entropy of the flow (time evolution when used to ALPHA in order to solve for f in eq. (43), [page 10 col 2 paragraph 6 line 7).
Neither Brownlee nor Eggels teaches being given by
                
                    
                        
                            q
                        
                        
                            i
                        
                    
                    
                        
                            x
                            +
                            
                                
                                    c
                                
                                
                                    i
                                
                            
                            ∆
                            t
                            ,
                             
                            t
                            +
                            ∆
                            t
                        
                    
                    =
                    
                        
                            q
                        
                        
                            i
                        
                        
                            e
                            q
                        
                    
                    
                        
                            x
                            ,
                            t
                        
                    
                    +
                    
                        
                            1
                            -
                            
                                
                                    1
                                
                                
                                    
                                        
                                            τ
                                        
                                        
                                            q
                                        
                                    
                                
                            
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    c
                                                
                                                
                                                    i
                                                
                                            
                                            -
                                            V
                                        
                                        
                                            p
                                        
                                    
                                
                            
                            ∙
                            
                                
                                    
                                        
                                            Π
                                        
                                        ˘
                                    
                                
                                
                                    q
                                
                                
                                    n
                                    o
                                    n
                                    -
                                    e
                                    q
                                
                            
                        
                    
                    +
                    
                        
                            Q
                        
                        
                            s
                        
                    
                
            
, , where qi are lattice vectors, x is direction ci is velocity of states, Δt is a change in time t,                         
                            
                                
                                    q
                                
                                
                                    i
                                
                                
                                    e
                                    q
                                
                            
                        
                    (x,t) is lattice vectors at equilibrium, τq is the relaxation time, V is                         
                            
                                
                                    Π
                                
                                
                                    q
                                
                                
                                    n
                                    o
                                    n
                                    -
                                    e
                                    q
                                
                            
                        
                     is the non-equilibrium contribution, p is pressure, and QS is the additional heat source.
However, Zhang teaches the scalar transport equation being given by
                
                    
                        
                            q
                        
                        
                            i
                        
                    
                    
                        
                            x
                            +
                            
                                
                                    c
                                
                                
                                    i
                                
                            
                            ∆
                            t
                            ,
                             
                            t
                            +
                            ∆
                            t
                        
                    
                    =
                    
                        
                            q
                        
                        
                            i
                        
                        
                            e
                            q
                        
                    
                    
                        
                            x
                            ,
                            t
                        
                    
                    +
                    
                        
                            1
                            -
                            
                                
                                    1
                                
                                
                                    
                                        
                                            τ
                                        
                                        
                                            q
                                        
                                    
                                
                            
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    c
                                                
                                                
                                                    i
                                                
                                            
                                            -
                                            V
                                        
                                        
                                            p
                                        
                                    
                                
                            
                            ∙
                            
                                
                                    
                                        
                                            Π
                                        
                                        ˘
                                    
                                
                                
                                    q
                                
                                
                                    n
                                    o
                                    n
                                    -
                                    e
                                    q
                                
                            
                        
                    
                    +
                    
                        
                            Q
                        
                        
                            s
                        
                    
                
            
, , where qi are lattice vectors, x is direction ci is velocity of states, Δt is a change in time t,                         
                            
                                
                                    q
                                
                                
                                    i
                                
                                
                                    e
                                    q
                                
                            
                        
                    (x,t) is lattice vectors at equilibrium, τq is the relaxation time, V is                         
                            
                                
                                    Π
                                
                                
                                    q
                                
                                
                                    n
                                    o
                                    n
                                    -
                                    e
                                    q
                                
                            
                        
                     is the non-equilibrium contribution, p is pressure, and QS is the additional heat source (see eq. (2.5) – (2.7), [page 5]; with an additional heat source Q_s added for certain boundary conditions as described in reference to eq. (2.15) and (2.16), [page 7]).
It would have been obvious to one skilled in the art before the effective filing date to combine Eggels with Brownlee because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Eggels teaches that the scalar transport equations may be incorporated into the lattice Boltzmann discretization scheme, (Eggels [page 357 col 1 paragraph 2 lines 1-3]). Eggels does this by solving for each dimensionless mass density distribution N_i at discrete velocities c_i, (Eggels [page 357 col 2 paragraph 4 lines 1-5]). Brownlee teaches the same distribution as Eggels, but refers to it as f rather than N (Eq. (1) of Brownlee [page 1]). Brownlee teaches these distributions can further be used to solve for entropy in eq. (5), (Brownlee [page 2 col 2]). Brownlee solves for entropy in order to promote second order accuracy when calculating an entropic involution to project the distribution f to f~ as a way of normalizing for viscosity also called antidiffusion (Brownlee [page 10 col 2 paragraph 6 lines 1-12]). The entropic step is one of many “C. Nondissipative recipes for stabilization” (see section heading Brownlee [page 9 col 1 paragraph 2]). A person having skill in the art would have a reasonable expectation of successfully stabilizing the lattice Boltzmann method presented in the system and method of Eggels by modifying Eggels with the antidiffusion and entropic steps of Brownlee. Therefore, it would have been obvious to combine Eggels with Brownlee to a person having ordinary skill in the art.
It would have been obvious to one skilled in the art before the effective filing date to combine Eggels in view of Brownlee with Zhang because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Eggels in view of Brownlee discloses a system that teaches all of the claimed features except for the specific equation for calculating time evolution of entropy. Brownlee specifically  teaches the equation in a general integral form with eq. (5) but notes that the choice of entropy is ambiguous, (Brownlee [page 2 col 2 paragraph 4 lines 1-6]). Zhang teaches a form of the scalar transport equation, but does not specifically say that the scalar can be entropy (Zhang eq. (2.5)-(2.7) and eq. (2.15) [pages 5 and 7]). Brownlee gives a motivation that solving this entropy equation helps prevent divergence/blowup (Brownlee [page 10 col 2 paragraph 6 lines 1-13]). A person having skill in the art would have a reasonable expectation of successfully using the scalar transport equation of Zhang (Zhang eq. (2.5)-(2.7) and eq. (2.15) [pages 5 and 7]) to integrate the entropy of Brownlee (Brownlee eq. (5), Brownlee [page 2 col 2 paragraph 4 lines 1-6]) in order to solve for the ALPHA operator (Brownlee [page 10 col 2 paragraph 6 line 7]). Therefore, it would have been obvious to combine Eggels in view of Brownlee with Zhang to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

	
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over "Numerical simulation of free convective flow using lattice-Boltzmann scheme" (Eggels) in view of "Stability and stabilization of the lattice Boltzmann method" (Brownlee) in further view of "A lattice Boltzmann approach for solving scalar" (Zhang) in still further view of "Recovery of full rotational invariance in lattice Boltzmann formulations for high Knudsen number flows" (Chen)
With respect to claim 10, Eggels in view of Brownlee in further view of Zhang teaches all of the limitations of claim 9, as noted above. Eggels, Brownlee, and Zhang do not teach wherein the collision operator is related to:
                
                    
                        
                            
                                
                                    Π
                                
                                ˘
                            
                        
                        
                            q
                        
                        
                            n
                            o
                            n
                            -
                            e
                            q
                        
                    
                    
                        
                            δ
                            -
                            
                                
                                    v
                                    v
                                
                                
                                    R
                                    T
                                    +
                                    
                                        
                                            v
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
                    ∙
                    
                        
                            Π
                        
                        
                            q
                        
                        
                            n
                            o
                            n
                            -
                            e
                            q
                        
                    
                
             .
However, Chen teaches wherein the collision operator is related to:
                        
                            
                                
                                    
                                        
                                            Π
                                        
                                        ˘
                                    
                                
                                
                                    q
                                
                                
                                    n
                                    o
                                    n
                                    -
                                    e
                                    q
                                
                            
                            
                                
                                    δ
                                    -
                                    
                                        
                                            v
                                            v
                                        
                                        
                                            R
                                            T
                                            +
                                            
                                                
                                                    v
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                            ∙
                            
                                
                                    Π
                                
                                
                                    q
                                
                                
                                    n
                                    o
                                    n
                                    -
                                    e
                                    q
                                
                            
                        
                      (eq. 12 with eq. 13 as the projection operator where T_0 = RT+v^2, [page 130]).
It would have been obvious to one skilled in the art before the effective filing date to combine Eggels in view of Brownlee and Zhang with Chen because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Eggels in view of Brownlee and Zhang discloses a system and method that teaches all of the claimed features except a specific projection function to stabilize the lattice Boltzmann method. Chen teaches a specific method to approximate equation (1) by taking into account the momentum flux tensor (Chen [page 127 paragraph 1 line 1]-[page 127 paragraph 2 line 5]). Chen provides a motivation to reduce errors in this approximation when simulating a fluid with a high Kn (Chen [page 129 paragraph 1 lines 7-9]). Thus, a person having skill in the art would have a reasonable expectation of successfully increasing the accuracy of the system and method described by Eggels in view of Brownlee and Zhang by modifying them with the projection operator of Chen. Therefore, it would have been obvious to combine Eggels in view of Brownlee and Zhang with Chen to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

Claims 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over "Numerical simulation of free convective flow using lattice-Boltzmann scheme" (Eggels) in view of "Stability and stabilization of the lattice Boltzmann method" (Brownlee) in further view of "A Novel Thermal Model for the Lattice Boltzmann Method in Incompressible Limit" (He) in further view of "A lattice Boltzmann approach for solving scalar" (Zhang)
With respect to claim 19, Eggels in view of Brownlee and He teaches all of the limitations of claim 11, as noted above. Eggels does not teach solve for entropy by providing an additional set of lattice vectors, qi, to represent the specific entropy, s, and with the time evolution of entropy of the flow being given by
                
                    
                        
                            q
                        
                        
                            i
                        
                    
                    
                        
                            x
                            +
                            
                                
                                    c
                                
                                
                                    i
                                
                            
                            ∆
                            t
                            ,
                             
                            t
                            +
                            ∆
                            t
                        
                    
                    =
                    
                        
                            q
                        
                        
                            i
                        
                        
                            e
                            q
                        
                    
                    
                        
                            x
                            ,
                            t
                        
                    
                    +
                    
                        
                            1
                            -
                            
                                
                                    1
                                
                                
                                    
                                        
                                            τ
                                        
                                        
                                            q
                                        
                                    
                                
                            
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    c
                                                
                                                
                                                    i
                                                
                                            
                                            -
                                            V
                                        
                                        
                                            p
                                        
                                    
                                
                            
                            ∙
                            
                                
                                    
                                        
                                            Π
                                        
                                        ˘
                                    
                                
                                
                                    q
                                
                                
                                    n
                                    o
                                    n
                                    -
                                    e
                                    q
                                
                            
                        
                    
                    +
                    
                        
                            Q
                        
                        
                            s
                        
                    
                
            
, , where qi are lattice vectors, x is direction ci is velocity of states, Δt is a change in time t,                         
                            
                                
                                    q
                                
                                
                                    i
                                
                                
                                    e
                                    q
                                
                            
                        
                    (x,t) is lattice vectors at equilibrium, τq is the relaxation time, V is                         
                            
                                
                                    Π
                                
                                
                                    q
                                
                                
                                    n
                                    o
                                    n
                                    -
                                    e
                                    q
                                
                            
                        
                     is the non-equilibrium contribution, p is pressure, and QS is the additional heat source.
	However, Brownlee teaches solving for entropy by providing an additional set of lattice vectors, qi, to represent the specific entropy, s (eq. (5), [page 2]) with the time evolution of entropy of the flow (time evolution when used to ALPHA in order to solve for f in eq. (43), [page 10 col 2 paragraph 6 line 7).
Eggels, Brownlee and He do not teach being given by
                
                    
                        
                            q
                        
                        
                            i
                        
                    
                    
                        
                            x
                            +
                            
                                
                                    c
                                
                                
                                    i
                                
                            
                            ∆
                            t
                            ,
                             
                            t
                            +
                            ∆
                            t
                        
                    
                    =
                    
                        
                            q
                        
                        
                            i
                        
                        
                            e
                            q
                        
                    
                    
                        
                            x
                            ,
                            t
                        
                    
                    +
                    
                        
                            1
                            -
                            
                                
                                    1
                                
                                
                                    
                                        
                                            τ
                                        
                                        
                                            q
                                        
                                    
                                
                            
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    c
                                                
                                                
                                                    i
                                                
                                            
                                            -
                                            V
                                        
                                        
                                            p
                                        
                                    
                                
                            
                            ∙
                            
                                
                                    
                                        
                                            Π
                                        
                                        ˘
                                    
                                
                                
                                    q
                                
                                
                                    n
                                    o
                                    n
                                    -
                                    e
                                    q
                                
                            
                        
                    
                    +
                    
                        
                            Q
                        
                        
                            s
                        
                    
                
            
, , where qi are lattice vectors, x is direction ci is velocity of states, Δt is a change in time t,                         
                            
                                
                                    q
                                
                                
                                    i
                                
                                
                                    e
                                    q
                                
                            
                        
                    (x,t) is lattice vectors at equilibrium, τq is the relaxation time, V is                         
                            
                                
                                    Π
                                
                                
                                    q
                                
                                
                                    n
                                    o
                                    n
                                    -
                                    e
                                    q
                                
                            
                        
                     is the non-equilibrium contribution, p is pressure, and QS is the additional heat source.
However, Zhang teaches the scalar transport equation being given by
                
                    
                        
                            q
                        
                        
                            i
                        
                    
                    
                        
                            x
                            +
                            
                                
                                    c
                                
                                
                                    i
                                
                            
                            ∆
                            t
                            ,
                             
                            t
                            +
                            ∆
                            t
                        
                    
                    =
                    
                        
                            q
                        
                        
                            i
                        
                        
                            e
                            q
                        
                    
                    
                        
                            x
                            ,
                            t
                        
                    
                    +
                    
                        
                            1
                            -
                            
                                
                                    1
                                
                                
                                    
                                        
                                            τ
                                        
                                        
                                            q
                                        
                                    
                                
                            
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    c
                                                
                                                
                                                    i
                                                
                                            
                                            -
                                            V
                                        
                                        
                                            p
                                        
                                    
                                
                            
                            ∙
                            
                                
                                    
                                        
                                            Π
                                        
                                        ˘
                                    
                                
                                
                                    q
                                
                                
                                    n
                                    o
                                    n
                                    -
                                    e
                                    q
                                
                            
                        
                    
                    +
                    
                        
                            Q
                        
                        
                            s
                        
                    
                
            
, , where qi are lattice vectors, x is direction ci is velocity of states, Δt is a change in time t,                         
                            
                                
                                    q
                                
                                
                                    i
                                
                                
                                    e
                                    q
                                
                            
                        
                    (x,t) is lattice vectors at equilibrium, τq is the relaxation time, V is                         
                            
                                
                                    Π
                                
                                
                                    q
                                
                                
                                    n
                                    o
                                    n
                                    -
                                    e
                                    q
                                
                            
                        
                     is the non-equilibrium contribution, p is pressure, and QS is the additional heat source (see eq. (2.5) – (2.7), [page 5]; with an additional heat source Q_s added for certain boundary conditions as described in reference to eq. (2.15) and (2.16), [page 7]).
It would have been obvious to one skilled in the art before the effective filing date to combine Eggels with Brownlee because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Eggels teaches that the scalar transport equations may be incorporated into the lattice Boltzmann discretization scheme, (Eggels [page 357 col 1 paragraph 2 lines 1-3]). Eggels does this by solving for each dimensionless mass density distribution N_i at discrete velocities c_i, (Eggels [page 357 col 2 paragraph 4 lines 1-5]). Brownlee teaches the same distribution as Eggels, but refers to it as f rather than N (Eq. (1) of Brownlee [page 1]). Brownlee teaches these distributions can further be used to solve for entropy in eq. (5), (Brownlee [page 2 col 2]). Brownlee solves for entropy in order to promote second order accuracy when calculating an entropic involution to project the distribution f to f~ as a way of normalizing for viscosity also called antidiffusion (Brownlee [page 10 col 2 paragraph 6 lines 1-12]). The entropic step is one of many “C. Nondissipative recipes for stabilization” (see section heading Brownlee [page 9 col 1 paragraph 2]). A person having skill in the art would have a reasonable expectation of successfully stabilizing the lattice Boltzmann method presented in the system and method of Eggels by modifying Eggels with the antidiffusion and entropic steps of Brownlee. Therefore, it would have been obvious to combine Eggels with Brownlee to a person having ordinary skill in the art.
It would have been obvious to one skilled in the art before the effective filing date to combine Eggels in view of Brownlee with He because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Eggels discloses a passive scalar approach to the lattice Boltzmann method where a scalar quantity such as heat or temperature is coupled to a distribution function for the momentum equations through a force term (Eggels [page 361 col 1 paragraph 22 lines 1-4]; see also eq. 2, [page 358]). He describes the passive scalar approach of Eggels as reference [19], and then states the approach may be improved by accounting for viscous heat dissipation and compression work, (He [page 283 paragraph 2 line 1]-[page 283 paragraph 3 line 11]). He goes on to describe how the Chapman-Enskog procedure can be used to expand the BGK equation (He [page 284 paragraph 3 lines 1-3], which allows the lattice Boltzmann equation to correspond to macro thermodynamic processes of heat conduction, viscous heat dissipation, and compression work, (He [page 287 paragraph 1 lines 1-6]). Reading this teaching, a person having skill in the art would have a reasonable expectation of successfully solving the BGK operator in equation (43) (Brownlee [page 9]) by calculating these macro dynamic properties using Chapman-Enskog expansion in equation (20) of He (He [page 286]). Therefore, it would have been obvious to combine Eggels in view of Brownlee with He to a person having ordinary skill in the art.
It would have been obvious to one skilled in the art before the effective filing date to combine Eggels in view of Brownlee and He with Zhang because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Eggels in view of Brownlee and He discloses a system that teaches all of the claimed features except for the specific equation for calculating time evolution of entropy. Brownlee specifically  teaches the equation in a general integral form with eq. (5) but notes that the choice of entropy is ambiguous, (Brownlee [page 2 col 2 paragraph 4 lines 1-6]). Zhang teaches a form of the scalar transport equation, but does not specifically say that the scalar can be entropy (Zhang eq. (2.5)-(2.7) and eq. (2.15) [pages 5 and 7]). Brownlee gives a motivation that solving this entropy equation helps prevent divergence/blowup (Brownlee [page 10 col 2 paragraph 6 lines 1-13]). A person having skill in the art would have a reasonable expectation of successfully using the scalar transport equation of Zhang (Zhang eq. (2.5)-(2.7) and eq. (2.15) [pages 5 and 7]) to integrate the entropy of Brownlee (Brownlee eq. (5), Brownlee [page 2 col 2 paragraph 4 lines 1-6]) in order to solve for the ALPHA operator (Brownlee [page 10 col 2 paragraph 6 line 7]). Therefore, it would have been obvious to combine Eggels in view of Brownlee and He with Zhang to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

Claims 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over "Numerical simulation of free convective flow using lattice-Boltzmann scheme" (Eggels) in view of "Stability and stabilization of the lattice Boltzmann method" (Brownlee) in further view of "A Novel Thermal Model for the Lattice Boltzmann Method in Incompressible Limit" (He) in further view of "A lattice Boltzmann approach for solving scalar" (Zhang) in still further view of "Recovery of full rotational invariance in lattice Boltzmann formulations for high Knudsen number flows" (Chen)
With respect to claim 20, Eggels in view of Brownlee and He in further view of Zhang teaches all of the limitations of claim 19, as noted above. Eggels, Brownlee, He, and Zhang do not teach wherein the collision operator is related to:
                
                    
                        
                            
                                
                                    Π
                                
                                ˘
                            
                        
                        
                            q
                        
                        
                            n
                            o
                            n
                            -
                            e
                            q
                        
                    
                    
                        
                            δ
                            -
                            
                                
                                    v
                                    v
                                
                                
                                    R
                                    T
                                    +
                                    
                                        
                                            v
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
                    ∙
                    
                        
                            Π
                        
                        
                            q
                        
                        
                            n
                            o
                            n
                            -
                            e
                            q
                        
                    
                
             .
However, Chen teaches wherein the collision operator is related to:
                        
                            
                                
                                    
                                        
                                            Π
                                        
                                        ˘
                                    
                                
                                
                                    q
                                
                                
                                    n
                                    o
                                    n
                                    -
                                    e
                                    q
                                
                            
                            
                                
                                    δ
                                    -
                                    
                                        
                                            v
                                            v
                                        
                                        
                                            R
                                            T
                                            +
                                            
                                                
                                                    v
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                            ∙
                            
                                
                                    Π
                                
                                
                                    q
                                
                                
                                    n
                                    o
                                    n
                                    -
                                    e
                                    q
                                
                            
                        
                      (eq. 12 with eq. 13 as the projection operator where T_0 = RT+v^2, [page 130]).
It would have been obvious to one skilled in the art before the effective filing date to combine Eggels in view of Brownlee, He, and Zhang with Chen because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Eggels in view of Brownlee, He, and Zhang discloses a system and method that teaches all of the claimed features except a specific projection function to stabilize the lattice Boltzmann method. Chen teaches a specific method to approximate equation (1) by taking into account the momentum flux tensor (Chen [page 127 paragraph 1 line 1]-[page 127 paragraph 2 line 5]). Chen provides a motivation to reduce errors in this approximation when simulating a fluid with a high Kn (Chen [page 129 paragraph 1 lines 7-9]). Thus, a person having skill in the art would have a reasonable expectation of successfully increasing the accuracy of the system and method described by Eggels in view of Brownlee, He, and Zhang by modifying them with the projection operator of Chen. Therefore, it would have been obvious to combine Eggels in view of Brownlee, He, and Zhang with Chen to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Computation of High-Subsonic and Transonic Flows by a Lattice Boltzmann Method” (Li) - Li teaches that the scalar transport equation can be applied to entropy to simulate flows with a high Mach number, (Li [page 2 paragraph 2 lines 2-5]).
“A Viscosity Adaptive Lattice Boltzmann Method” (Conrad) –Conrad teaches correcting a discretized version of the moment equation by sigma in eq. 2.32 and a construction of the overall error in eq. 2.34, [page 13]. 
“Lattice Boltzmann simulation of flow across a staggered tube bundle array” (Tiftikci) – equations (7)-(9) provide a simple explanation of the nonequlibrium momentum flux tensor PI, [page 137].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148